EXECUTION VERSION



--------------------------------------------------------------------------------



EXHIBIT 10.11
                                    
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT


THIS AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (as the same may be
amended, restated, supplemented or otherwise modified from time to time, this
“Security Agreement”) is entered into as of November 6, 2018 by and among Farmer
Bros. Co., a Delaware corporation (the “Borrower”), Boyd Assets Co., a Delaware
corporation (“Boyd Assets”), China Mist Brands, Inc., a Delaware corporation
(“China Mist”), Coffee Bean International, Inc., an Oregon corporation (“Coffee
Bean”), FBC Finance Company, a California corporation (“FBC”), and Coffee Bean
Holding Co., Inc., a Delaware corporation (“Coffee Bean Holdings”, and together
with the Borrower, Boyd Assets, China Mist, Coffee Bean, and FBC, each an
“Initial Grantor”; the Initial Grantors, together with any additional
Subsidiaries, whether now existing or hereafter formed or acquired which become
parties to this Security Agreement from time to time, in accordance with the
terms of the Credit Agreement (as defined below), by executing a Supplement
hereto in substantially the form of Annex I (each, a “Security Agreement
Supplement”), collectively, the “Grantors”), and JPMorgan Chase Bank, N.A., in
its capacity as administrative agent (the “Administrative Agent”) for itself and
for the Secured Parties (as defined in the Credit Agreement identified below).
PRELIMINARY STATEMENTS
WHEREAS, the Initial Grantors, the Lenders party thereto and the Administrative
Agent are entering into an Amended and Restated Credit Agreement dated as of
November 6, 2018 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which Credit
Agreement amends and restates in its entirety the Existing Credit Agreement (as
defined in the Credit Agreement);


WHEREAS, the Credit Agreement, among other things, re-evidences the Borrower’s
outstanding obligations under the Existing Credit Agreement and provides,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to or for the benefit of the
Borrower;
WHEREAS, as a condition precedent to the effectiveness of the Existing Credit
Agreement, certain of the Initial Grantors entered into the Pledge and Security
Agreement, dated as of March 2, 2015 with the Administrative Agent (as amended,
restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Security Agreement”); and


WHEREAS, the Initial Grantors wish to reaffirm their obligations under the
Existing Security Agreement, amend and restate the Existing Security Agreement
and continue to secure their obligations to the Secured Parties pursuant to the
terms of this Security Agreement;
ACCORDINGLY, to induce the Administrative Agent and the Lenders to enter into
and extend credit to the Borrower under the Credit Agreement, the Grantors and
the Administrative Agent, on behalf of the Secured Parties, hereby agree as
follows:





--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
1.1.    Terms Defined in Credit Agreement. All capitalized terms used herein and
not otherwise defined shall have the meanings assigned to such terms in the
Credit Agreement.
1.2.    Terms Defined in UCC. The following terms are used herein as defined in
Article 9 of the UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Farm Products, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Supporting
Obligations and Tangible Chattel Paper. The terms “Securities” and “Securities
Accounts” are used herein as defined in Article 8 of the UCC.
1.3.    Definitions of Certain Terms Used Herein. As used in this Security
Agreement, in addition to the terms defined above and in the Preliminary
Statements, the following terms shall have the following meanings:
“Article” means a numbered article of this Security Agreement, unless another
document is specifically referenced.
“Collateral” shall have the meaning set forth in Article II.
“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Administrative Agent, the applicable Grantor and any third party (including
any bailee, consignee, customs broker, or other similar Person) in possession of
any Collateral or any landlord of any real property where any Collateral is
located, as such landlord waiver or other agreement may be amended, restated,
supplemented or otherwise modified from time to time.
“Collateral License” means any written inbound license or agreement under which
a Grantor is authorized to use intellectual property in connection with any
manufacture, marketing, distribution or disposition of Inventory.
“Collateral Report” means any certificate, report or other document delivered by
any Grantor to the Administrative Agent or any Lender with respect to the
Collateral pursuant to any Loan Document.
“Control” shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
“Copyright Security Agreement” means each Copyright Security Agreement,
substantially in the form attached as Exhibit J, executed and delivered by the
Grantors, or any of them, and the Administrative Agent.
“Copyrights” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all copyrights, rights and
interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing;


2



--------------------------------------------------------------------------------




(c) all income, royalties, damages, and payments now or hereafter due and/or
payable under any of the foregoing, including, without limitation, damages or
payments for past or future infringements for any of the foregoing; (d) the
right to sue for past, present, and future infringements of any of the
foregoing; and (e) all rights corresponding to any of the foregoing throughout
the world.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among any Grantor, a
banking institution holding such Grantor’s funds, and the Administrative Agent
with respect to collection and control of all deposits and balances held in a
deposit account maintained by such Grantor with such banking institution.
“Excluded Accounts” means a Deposit Account or Securities Account containing not
more than $50,000 at any one time; provided, however, that the aggregate amount
of funds and the fair market value of all other assets contained in all such
Deposit Accounts or Securities Accounts referred to above shall not exceed
$250,000 at any one time.
“Excluded Collateral” means, collectively, (a) Intentionally Omitted, (b) voting
Equity Interests of any CFC or Domestic Subsidiary HoldCo, solely to the extent
that (i) such Equity Interests represent more than 65% of the outstanding voting
Equity Interests of such CFC or Domestic Subsidiary HoldCo, and (ii) pledging or
hypothecating more than 65% of the total outstanding voting Equity Interests of
such CFC or Domestic Subsidiary HoldCo would result in adverse tax consequences
(as reasonably determined by the Borrower in consultation with the
Administrative Agent) or the costs to any of the Grantors of providing such
pledge are unreasonably excessive (as determined by the Administrative Agent in
consultation with the Borrower) in relation to the benefits to the
Administrative Agent, the other Lenders of the security afforded thereby (which
pledge, if reasonably requested by the Administrative Agent, shall be governed
by the laws of the jurisdiction of such Subsidiary); (c) any rights or interest
in any contract, lease, permit, license, or license agreement covering real or
personal property if under the terms of such contract, lease, permit, license,
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited or restricted as a matter of law
or under the terms of such contract, lease, permit, license, or license
agreement, or would invalidate any such contract, lease, permit, license or
license agreement, and such prohibition or restriction has not been waived or
the consent of the other party to such contract, lease, permit, license, or
license agreement has not been obtained (provided that, (i) the foregoing
exclusions of this clause (c) shall in no way be construed (A) to apply to the
extent that any described prohibition or restriction is ineffective under
Section 9-406, 9-407, 9-408, or 9-409 of the UCC or other applicable law, or
(B) to apply to the extent that any consent or waiver has been obtained that
would permit the Administrative Agent’s security interest or lien to attach
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (ii) the foregoing exclusions
of clauses (b) and (c) shall in no way be construed to limit, impair, or
otherwise affect any of the Administrative Agent’s or any Lender’s continuing
security interests in and liens upon any rights or interests of any Grantor in
or to (A) monies due or to become due under or in connection with any described
contract, lease, permit, license, license agreement, or Equity Interests
(including any Accounts or Equity Interests), or (B) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, permit,
license, license agreement, or Equity Interests); (d) any United States
intent-to-use trademark or service mark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of a registration issuing from such
intent-to-use trademark or service mark applications


3



--------------------------------------------------------------------------------




under applicable federal law, provided that upon submission and acceptance by
the United States Patent and Trademark Office of an amendment to allege use
pursuant to 15 U.S.C. Section 1051(c) or a statement of use pursuant to
15 U.S.C. Section 1051(d) (or any successor provisions), such intent-to-use
trademark or service mark application shall be considered Collateral; (e) any
interest in any real property held by any Grantor; (f) motor vehicles, aircraft
and other assets subject to certificates of title; (g) Excluded Deposit and
Securities Accounts; and (h) margin stock (as defined in Regulation U).
“Excluded Deposit and Securities Accounts” means the collective reference to:
(a) Deposit Accounts of Grantors specially and exclusively used for payroll,
payroll taxes, trust or fiduciary purposes and other employee wage and benefit
payments to or for the Grantors’ employees (provided that the amount on deposit
in such accounts does not exceed the then current amount of such payroll,
payroll taxes and other employee wage and benefit obligations), and (b) Deposit
Accounts specially and exclusively used for taxes, including sales taxes
(provided that the amount on deposit in such accounts does not exceed the then
current amount of such tax obligations).
“Exhibit” refers to a specific exhibit to this Security Agreement, unless
another document is specifically referenced.
“Fixtures” shall have the meaning set forth in Article 9 of the UCC.
“Lenders” means the lenders party to the Credit Agreement and their successors
and assigns.
“Licenses” means, with respect to any Person, all of such Person’s right, title,
and interest in and to (a) any and all written licensing agreements or other
grants of rights with respect to its Patents, Copyrights, or Trademarks, (b) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future breaches thereof, and (c) all rights to sue for
past, present, and future breaches thereof.
“Patent Security Agreement” shall mean each Patent Security Agreement,
substantially in the form attached as Exhibit K, executed and delivered by the
Grantors, or any of them, and the Administrative Agent.
“Patents” means, with respect to any Person, all of such Person’s right, title,
and interest in and to: (a) any and all patents and patent applications; (b) all
inventions and improvements claimed therein; (c) all reissues, divisions,
continuations, renewals, extensions, and continuations-in-part thereof; (d) all
income, royalties, damages, claims, and payments now or hereafter due or payable
under and with respect thereto, including, without limitation, damages and
payments for past and future infringements thereof; (e) all rights to sue for
past, present, and future infringements thereof; and (f) all rights
corresponding to any of the foregoing throughout the world.
“Pledged Collateral” means all Instruments, Securities and other Investment
Property of the Grantors to the extent constituting Collateral, whether or not
physically delivered to the Administrative Agent pursuant to this Security
Agreement.
“Receivables” means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.


4



--------------------------------------------------------------------------------




“Section” means a numbered section of this Security Agreement, unless another
document is specifically referenced.
“Stock Rights” means all dividends, instruments or other distributions and any
other right or property which the Grantors shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which the
Grantors now have or hereafter acquire any right, issued by an issuer of such
Equity Interest.
“Trademark Security Agreement” means each Trademark Security Agreement,
substantially in the form attached as Exhibit L, executed by the Grantors, or
any of them, and the Administrative Agent.
“Trademarks” means, with respect to any Person, all of such Person’s right,
title, and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress, and trade styles and the registrations
and applications for registration thereof and the goodwill of the business
symbolized by the foregoing; (b) all renewals of the foregoing; (c) all income,
royalties, damages, and payments now or hereafter due or payable with respect
thereto, including, without limitation, damages, claims, and payments for past
and future infringements thereof; (d) all rights to sue for past, present, and
future infringements of the foregoing, including the right to settle suits
involving claims and demands for royalties owing; and (e) all rights
corresponding to any of the foregoing throughout the world.
“UCC” means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, Administrative Agent’s or any other
Secured Party’s Lien on any Collateral.
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
ARTICLE II
REAFFIRMATION AND GRANT OF SECURITY INTEREST
Each Grantor party to the Existing Security Agreement reaffirms the security
interest granted under the terms and conditions of the Existing Security
Agreement and agrees that such security interest remains in full force and
effect and is hereby ratified, reaffirmed and confirmed.  Each Grantor party to
the Existing Security Agreement acknowledges and agrees with the Administrative
Agent that the Existing Security Agreement is amended, restated, and superseded
in its entirety pursuant to the terms hereof. Furthermore, each Grantor hereby
pledges, collaterally assigns and grants to the Administrative Agent, on behalf
of and for the benefit of the Secured Parties, a security interest in all of its
right, title and interest in, to and under the following personal property and
assets, whether now owned by or owing to, or hereafter acquired by or arising in
favor of, such Grantor (including under any trade name or derivations thereof),
and whether owned or consigned by or to, or leased from or to, such Grantor, and
regardless of where located (all of which will be collectively referred to as
the “Collateral”), including, without limitation, the following assets of such
Grantor:


(i)all Accounts;


5



--------------------------------------------------------------------------------




(ii)all Chattel Paper;
(iii)all Copyrights, Patents, Trademarks and Licenses;
(iv)
all Documents;

(v)
all Equipment;

(vi)
all Fixtures;

(vii)
all General Intangibles;

(viii)
all Goods;

(ix)
all Instruments;

(x)
all Inventory;

(xi)
all Investment Property;

(xii)
all cash or cash equivalents;

(xiii)
all letters of credit, Letter-of-Credit Rights and Supporting Obligations;

(xiv)
all Deposit Accounts with any bank or other financial institution;

(xv)
all Commercial Tort Claims;

(xvi)
all Farm Products; and

(xvii)
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;



to secure the prompt and complete payment and performance of the Secured
Obligations.
Notwithstanding anything contained in this Security Agreement to the contrary,
the term “Collateral” and the foregoing grant shall not include, or the security
interest shall not attach to, and no representation, warranty or covenant under
this Security Agreement or any other Loan Document shall apply to, any Excluded
Collateral; provided that if and when any property shall cease to be Excluded
Collateral, such property shall be deemed at all times from and after such date
to constitute Collateral to the extent subject to the grant clause in this
Article II.




6



--------------------------------------------------------------------------------




ARTICLE III
REPRESENTATIONS AND WARRANTIES
Each of the Initial Grantors represents and warrants to the Administrative Agent
and the Secured Parties, and each Grantor that becomes a party to this Security
Agreement pursuant to the execution of a Security Agreement Supplement in
substantially the form of Annex I represents and warrants (after giving effect
to supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement), that:
3.1.    Title Authorization Validity, Enforceability, Perfection and Priority.
Such Grantor has good and valid rights in or the power to transfer the
Collateral and title to the Collateral with respect to which it has purported to
grant a security interest hereunder, free and clear of all Liens except for
Liens permitted under Section 4.1(e), and has full power and authority to grant
to the Administrative Agent the security interest in the Collateral pursuant
hereto. The execution and delivery by such Grantor of this Security Agreement
has been duly authorized by all necessary organizational actions of such
Grantor, and this Security Agreement constitutes a legal, valid and binding
obligation of such Grantor which is enforceable in accordance with its terms and
creates a security interest against such Grantor in all Collateral it now owns
or hereafter acquires, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law. When financing statements have been filed in
the appropriate offices against such Grantor in the locations listed on
Exhibit H, the Administrative Agent will have a perfected first priority
security interest in that Collateral of such Grantor in which a security
interest may be perfected by such filings, subject only to Liens permitted under
Section 4.1(e).
3.2.    Type and Jurisdiction of Organization Organizational and Identification
Numbers. As of the Effective Date, the type of entity of such Grantor, its state
of organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
3.3.    Principal Location. As of the Effective Date, such Grantor’s mailing
address, which shall be its address for notices and other communications
provided for herein and the location of its places of business and its chief
executive office (if it has more than one place of business), are disclosed in
Exhibit A; such Grantor has no other places of business except those set forth
in Exhibit A.
3.4.    Collateral Locations. As of the Effective Date, all of such Grantor’s
locations where Collateral in excess of $500,000 is located (other than any
Collateral in transit in the ordinary course of business) are listed on
Exhibit A. As of the Effective Date, all of said locations are owned by such
Grantor except for locations (i) which are leased by such Grantor as lessee and
designated in Part VII(b) of Exhibit A and (ii) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VII(c) of Exhibit A.
3.5.    Deposit Accounts and Securities Accounts. As of the Effective Date, all
of such Grantor’s Deposit Accounts and Securities Accounts are listed on
Exhibit B.


7



--------------------------------------------------------------------------------




3.6.    Exact Names. As of the Effective Date, such Grantor’s name in which it
has executed this Security Agreement is the exact name as it appears in such
Grantor’s organizational documents, as amended, as filed with such Grantor’s
jurisdiction of organization. Such Grantor has not, during the five years prior
to the Effective Date and other than as previously disclosed to the
Administrative Agent in writing, been known by or used or conducted business
under any other corporate or fictitious name, or been a party to any merger or
consolidation, been a party to any acquisition (except the Specified
Acquisition) or changed its jurisdiction of formation.
3.7.    Letter-of-Credit Rights and Chattel Paper. As of the Effective Date,
Exhibit C lists all Letter-of-Credit Rights and Chattel Paper of such Grantor.
As of the Effective Date, all action by such Grantor necessary or desirable to
protect and perfect the Administrative Agent’s Lien on each item listed on
Exhibit C (including the delivery of all originals and the placement of a legend
on all Chattel Paper as required hereunder) has been duly taken to the extent
required by the Administrative Agent. The Administrative Agent will have a
perfected first priority security interest in the Collateral listed on Exhibit C
subject only to Liens permitted under Section 4.1(e).
3.8.    Accounts and Chattel Paper.
(a)    The amounts owing, due dates and, to the knowledge of the Grantors, the
names of the obligors and other information with respect to its Accounts and
Chattel Paper are and will be correctly stated in all material respects in all
applicable records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Administrative Agent by
such Grantor from time to time.
(b)    As of the Effective Date, no Grantor has any Collateral evidenced or
represented by any Tangible Chattel Paper in excess of $250,000 individually or
$500,000 in the aggregate other than the Tangible Chattel Paper listed on
Exhibit C. All action required under Section 4.4 of this Security Agreement has
been duly taken by such Grantor.
3.9.    Inventory. All Inventory of such Grantor (i) is of good and merchantable
quality and free from known defects (other than defects arising in the ordinary
course of such Grantor’s business) except to the extent the failure of which
would not reasonably be expected to have a Material Adverse Effect, (ii) as of
the Effective Date, is (other than Inventory in transit) located at one of such
Grantor’s locations set forth on Exhibit A or at any other location permitted by
Section 4.1(g), and (iii) has been produced in all material respects in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder.
3.10.    Intellectual Property. As of the Effective Date, such Grantor does not
have any interest in, or title to, any registered Patent, Trademark or Copyright
(or application for such registration) except as set forth in Exhibit D. This
Security Agreement and each Copyright Security Agreement, Patent Security
Agreement and Trademark Security Agreement is effective to create a valid and
continuing Lien and, upon filing of appropriate financing statements in the
offices listed on Exhibit H, Copyright Security Agreements with the United
States Copyright Office, and Patent Security Agreements and Trademark Security
Agreements with the United States Patent and Trademark Office, perfected first
priority security interests (subject only to Liens permitted by Section 4.1(e))
in favor of the Administrative Agent on such Grantor’s United States Patents,
Trademarks and Copyrights and such perfected security interests are enforceable
in accordance with their terms as such as against any and all creditors of and
purchasers from such Grantor subject to applicable bankruptcy law and general
principles of equity.


8



--------------------------------------------------------------------------------




3.11.    Filing Requirements. None of the Collateral owned by it is of a type
for which security interests or liens may be perfected by filing under any
federal statute except: (a) for Patents, Trademarks and Copyrights held by such
Grantor and described in Exhibit D; (b) for Patents, Trademarks and Copyrights
acquired after the date hereof and disclosed to Administrative Agent in
accordance with Section 4.7(c); and (c) to the extent notified in writing to the
Administrative Agent within five (5) Business Days of any Grantor acquiring any
such assets. Notwithstanding anything contained in the Loan Documents to the
contrary, no Grantor shall be required to take any action required under the law
of any non-U.S. jurisdiction to create or perfect any security interest in any
intellectual property.
3.12.    No Financing Statements, Security Agreements. No effective financing
statement or security agreement describing all or any portion of the Collateral
which has not lapsed or been terminated naming such Grantor as debtor has been
filed or is of record in any jurisdiction except for financing statements or
security agreements (a) naming the Administrative Agent on behalf of the Secured
Parties as the secured party and (b) as permitted by Section 4.1(e); provided,
that nothing herein shall be deemed to constitute an agreement to subordinate
any of the Liens of the Administrative Agent under the Loan Documents to any
Liens otherwise permitted under Section 4.1(e).
3.13.    Pledged Collateral.
(a)    As of the Effective Date, Exhibit G sets forth a complete and accurate
list of all Pledged Collateral owned by such Grantor. Such Grantor is the
direct, sole beneficial owner and sole holder of record of the Pledged
Collateral listed on Exhibit G as being owned by it, free and clear of any
Liens, except for the security interest granted to the Administrative Agent for
the benefit of the Secured Parties hereunder and as permitted by Section 4.1(e).
Such Grantor further represents and warrants that (i) all Pledged Collateral
owned by it constituting an Equity Interest has been (to the extent such
concepts are relevant with respect to such Pledged Collateral) duly authorized,
validly issued, are fully paid and non-assessable, (ii) to the extent reasonably
requested by the Administrative Agent after the occurrence of an Event of
Default that is continuing, all such Pledged Collateral held by a securities
intermediary is covered by a control agreement among such Grantor, the
securities intermediary and the Administrative Agent pursuant to which the
Administrative Agent has Control, provided, however, that no such control
agreement shall be required in respect of any Excluded Account or for the 90-day
period (or such longer period as agreed by the Administrative Agent in its sole
discretion) after the Effective Date and (iii) to the knowledge of the
applicable Grantor, all Pledged Collateral which represents Indebtedness owed to
such Grantor has been duly authorized, authenticated or issued and delivered by
the issuer of such Indebtedness, is the legal, valid and binding obligation of
such issuer (subject to debtor relief and bankruptcy laws and to general
principles of equity) and such issuer is not in default thereunder.
(b)    In addition, (i) none of the Pledged Collateral owned by it has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) no options, warrants, calls or commitments of any
character whatsoever (A) exist relating to such Pledged Collateral or
(B) obligate the issuer of any Equity Interest included in the Pledged
Collateral to issue additional Equity Interests, and (iii) no consent, approval,
authorization, or other action by, and no giving of notice to or filing with,
any governmental authority or any other Person is required for the pledge by
such Grantor of such Pledged Collateral pursuant to this Security Agreement or
for the execution, delivery and performance of this Security Agreement by such
Grantor, or for the exercise by the Administrative Agent of the voting or other
rights provided for in this Security Agreement or for the remedies in respect of
the Pledged Collateral


9



--------------------------------------------------------------------------------




pursuant to this Security Agreement, except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally.
(c)    As of the Effective Date, except as set forth in Exhibit G, such Grantor
owns 100% of the issued and outstanding Equity Interests which constitute
Pledged Collateral owned by it and none of the Pledged Collateral which
represents Indebtedness owed to such Grantor is subordinated in right of payment
to other Indebtedness or subject to the terms of an indenture.
ARTICLE IV
COVENANTS
From the date of this Security Agreement and thereafter until this Security
Agreement is terminated pursuant to the terms hereof, each of the Initial
Grantors agrees that, and from and after the effective date of any Security
Agreement Supplement applicable to any Grantor (and after giving effect to
supplements to each of the Exhibits hereto with respect to such subsequent
Grantor as attached to such Security Agreement Supplement) and thereafter until
this Security Agreement is terminated pursuant to the terms hereof, each such
subsequent Grantor agrees that:
4.1.    General.
(a)    Collateral Records. Such Grantor will maintain complete and accurate
books and records with respect to the Collateral owned by it consistent with
past practices, and furnish to the Administrative Agent, with sufficient copies
for each of the Secured Parties, such reports relating to such Collateral as the
Administrative Agent shall from time to time reasonably request.
(b)    Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Administrative Agent to file, and if requested (subject to
the exceptions and qualifications otherwise set forth herein and in any other
Loan Document) will deliver to the Administrative Agent, all financing
statements and other documents and take such other actions as may from time to
time reasonably be requested by the Administrative Agent in order to maintain a
first priority perfected security interest in and, if applicable, Control of,
the Collateral owned by such Grantor, subject to Liens permitted under
Section 4.1(e), provided that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 4.1(e). Any
financing statement filed by the Administrative Agent may be filed in such
offices as the Administrative Agent reasonably determines to be appropriate to
perfect the security interest of the Administrative Agent under this Security
Agreement and may (i) indicate or describe such Grantor’s Collateral (1) as all
assets of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral falls within the scope of Article 9
of the UCC of such jurisdiction, or (2) by any other description which
reasonably approximates the description contained in this Security Agreement,
and (ii) contain any other information required by part 5 of Article 9 of the
UCC for the sufficiency or filing office acceptance of any financing statement
or amendment, including whether such Grantor is an organization, and the type of
such Grantor’s organization. Such Grantor also agrees to furnish any such
information described in the foregoing sentence to the Administrative Agent
promptly upon request. Such Grantor


10



--------------------------------------------------------------------------------




also ratifies its authorization for the Administrative Agent to have filed in
any UCC jurisdiction any initial financing statements or amendments thereto if
filed prior to the date hereof.
(c)    Further Assurances. Such Grantor also agrees to take any and all actions
necessary to defend title to the Collateral against all persons and to defend
the security interest of the Administrative Agent in its Collateral and the
priority thereof against any Lien not expressly permitted hereunder.
(d)    Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of the Collateral owned by it except for Dispositions specifically
permitted pursuant to Section 6.05 of the Credit Agreement.
(e)    Liens. Such Grantor will not create, incur, or suffer to exist any Lien
on the Collateral owned by it except (i) the security interest created by this
Security Agreement, and (ii) other Liens permitted under Section 6.02 of the
Credit Agreement; provided, that nothing herein shall be deemed to constitute an
agreement to subordinate any of the Liens of the Administrative Agent under the
Loan Documents to any Liens otherwise permitted under Section 6.02 of the Credit
Agreement.
(f)    Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor covering all or any portion of the
Collateral owned by it, except for financing statements (i) naming the
Administrative Agent on behalf of the Secured Parties as the secured party, and
(ii) in respect to other Liens permitted by Section 4.1(e). Such Grantor
acknowledges that it is not authorized to file any financing statement covering
all or any portion of the Collateral, or any amendment or termination statement
with respect to any financing statement referred to in clause (i), above,
without the prior written consent of the Administrative Agent, subject to such
Grantor’s rights under Section 9-509(d)(2) of the UCC.
4.2.    Receivables.
(a)    Certain Agreements on Receivables. Such Grantor will not make or agree to
make any discount, credit, rebate or other reduction in the original amount
owing on a Receivable or accept in satisfaction of a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts arising from the sale of
Inventory or the rendering of services in accordance with its present policies
and in the ordinary course of business and as otherwise permitted under the
Credit Agreement.
(b)    Collection of Receivables. Except as otherwise provided in this Security
Agreement, such Grantor will collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it in accordance with past practice and in the ordinary course of
business.
(c)    Electronic Chattel Paper. Such Grantor shall take all steps requested by
the Administrative Agent in its reasonable discretion to grant the
Administrative Agent Control of all electronic chattel paper valued in excess of
$500,000 in the aggregate for all such electronic chattel


11



--------------------------------------------------------------------------------




paper in accordance with the UCC and all “transferable records” as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
4.3.    Intentionally Omitted.
4.4.    Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Administrative Agent promptly upon execution of
this Security Agreement the originals of all Tangible Chattel Paper, Securities
(to the extent certificated) and Instruments constituting Collateral owned by it
(if any then exist), in each case solely to the extent such item of Tangible
Chattel Paper, Security, or Instrument exceeds $250,000 individually or $500,000
in the aggregate, (b) hold in trust for the Administrative Agent upon receipt
and promptly thereafter deliver to the Administrative Agent any such Chattel
Paper, Securities (to the extent certificated) and Instruments constituting
Collateral, in each case solely to the extent such item of Chattel Paper,
Security, or Instrument exceeds $250,000 individually or $500,000 in the
aggregate and (c) upon the Administrative Agent’s request, deliver to the
Administrative Agent (and thereafter hold in trust for the Administrative Agent
upon receipt and promptly deliver to the Administrative Agent) any Document
evidencing or constituting Collateral.
4.5.    Uncertificated Pledged Collateral. Such Grantor will permit the
Administrative Agent from time to time to cause the appropriate issuers (and, if
held with a securities intermediary, such securities intermediary) of
uncertificated securities or other types of Pledged Collateral owned by it not
represented by certificates to mark their books and records with the numbers and
face amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all replacements therefor to
reflect the Lien of the Administrative Agent granted pursuant to this Security
Agreement. With respect to any Pledged Collateral owned by it, such Grantor will
take any actions necessary to cause (a) the issuers of uncertificated securities
which are Pledged Collateral, promptly upon the Administrative Agent’s request,
and (b) any securities intermediary which is the holder of any such Pledged
Collateral, in each case, to cause the Administrative Agent to have and retain
Control over such Pledged Collateral. Without limiting the foregoing, such
Grantor will, promptly upon the Administrative Agent’s reasonable request, with
respect to any such Pledged Collateral held with a securities intermediary,
cause such securities intermediary to enter into a control agreement with the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, giving the Administrative Agent Control; provided,
however, that no such control agreement shall be required in respect of any
Excluded Account or for the 90-day period (or such longer period as agreed by
the Administrative Agent in its sole discretion) after the Effective Date.
4.6.    Pledged Collateral.
(a)    Changes in Capital Structure of Issuers. Such Grantor will not (i) permit
or suffer any issuer of an Equity Interest constituting Pledged Collateral owned
by it to dissolve, consummate a Division, merge, liquidate, retire any of its
Equity Interests or other Instruments or Securities evidencing ownership, reduce
its capital, sell or encumber all or substantially all of its assets or merge or
consolidate with any other entity, in each case except as permitted by the
Credit Agreement, or (ii) vote any such Pledged Collateral in favor of any of
the foregoing.


12



--------------------------------------------------------------------------------




(b)    Issuance of Additional Securities. Such Grantor will not permit or suffer
the issuer of an Equity Interest constituting Pledged Collateral owned by it to
issue additional Equity Interests, any right to receive the same or any right to
receive earnings, except to such Grantor or as permitted by the Credit
Agreement.
(c)    Registration of Pledged Collateral. Upon the occurrence and during the
continuance of an Event of Default, such Grantor will permit any registerable
Pledged Collateral owned by it to be registered in the name of the
Administrative Agent or its nominee at any time at the option of the Required
Lenders.
(d)    Exercise of Rights in Pledged Collateral.
(i)    Without in any way limiting the foregoing and subject to clause (ii)
below, such Grantor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral owned by it for all purposes not
inconsistent with this Security Agreement, the Credit Agreement or any other
Loan Document; provided, however, that no vote or other right shall be exercised
or action taken which would have the effect of impairing the rights of the
Administrative Agent in respect of such Pledged Collateral in any material
respect.
(ii)    Such Grantor will permit the Administrative Agent or its nominee at any
time after the occurrence and during the continuance of an Event of Default,
upon notice by the Administrative Agent (to the extent such notice is not
prohibited by applicable law), to exercise or refrain from exercising all voting
rights or other rights relating to the Pledged Collateral owned by it,
including, without limitation, exchange, subscription or any other rights,
privileges, or options pertaining to any Equity Interest or Investment Property
constituting such Pledged Collateral as if it were the absolute owner thereof.
(iii)    Such Grantor shall be entitled to collect and receive for its own use
all cash dividends and interest paid in respect of the Pledged Collateral owned
by it to the extent not in violation of the Credit Agreement.
4.7.    Intellectual Property.
(a)    Upon the occurrence of an Event of Default that is continuing, if
requested by the Administrative Agent, such Grantor will use its commercially
reasonable efforts to secure all consents and approvals necessary or appropriate
for the assignment to or benefit of the Administrative Agent of any Collateral
License held by such Grantor and to enforce the security interests granted
hereunder.
(b)    Such Grantor shall notify the Administrative Agent promptly if it knows
or has reason to know that any application or registration relating to any
Patent, Trademark or Copyright (now or hereafter existing) that is material to
such Grantor’s business may become abandoned or dedicated to the public, or, to
the extent such determination or development could reasonably be expected to
have a Material Adverse Effect, of any adverse determination or development
(including the institution of, or any such determination or development in, any
proceeding in


13



--------------------------------------------------------------------------------




the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor’s ownership of any such Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same.
(c)    At the time of delivery of the financial statements required pursuant to
Sections 5.01(a) and 5.01(b) of the Credit Agreement, each Grantor shall provide
the Administrative Agent with a list of all applications for the registration of
any Patent, Trademark (other than intent-to-use Trademark applications) or
Copyright with the United States Patent and Trademark Office, the United States
Copyright Office, or any similar office or agency filed during the quarter to
which such financial statements relate and all Patent, Trademark and Copyright
registrations and applications therefor acquired during such quarter, and upon
request of the Administrative Agent, such Grantor shall execute and deliver one
or more Patent Security Agreements, Trademark Security Agreements and/or
Copyright Security Agreements, as applicable, to evidence and record the
Administrative Agent’s first priority security interest (subject only to Liens
permitted by Section 4.1(e)) on such United States Patent, Trademark or
Copyright registrations and applications.
(d)    Such Grantor shall take such actions as it deems appropriate, in its
reasonable business judgment, to maintain and pursue each application, to obtain
the relevant registration and to maintain the registration of each of its
Patents, Trademarks and Copyrights (now or hereafter existing), which are
material to its business.
(e)    Such Grantor shall take such actions as it reasonably determines are
appropriate to enforce its rights against any infringement, misappropriation or
dilution of the Patents, Trademarks and Copyrights that are material to its
business. In the event that such Grantor institutes suit because any of its
Patents, Trademarks or Copyrights constituting Collateral is infringed upon, or
misappropriated or diluted by a third party, such Grantor shall comply with
Section 4.8.
4.8.    Commercial Tort Claims. All Commercial Tort Claims of each Grantor owned
by it as of the Effective Date are listed on Exhibit E. Such Grantor shall
promptly, and in any event within five (5) Business Days after the same is
acquired by it, notify the Administrative Agent of any Commercial Tort Claim
(other than any such Commercial Tort Claims not in excess of $250,000
individually or $500,000 in the aggregate for all such Commercial Tort Claims in
excess of $75,000 individually) acquired by it and, unless the Administrative
Agent otherwise consents, such Grantor shall enter into an amendment to this
Security Agreement, in the form of Exhibit I hereto, granting to Administrative
Agent a first priority security interest (subject only to Liens permitted by
Section 4.1(e)) in such commercial tort claim.
4.9.    Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary
of a letter of credit not constituting a Supporting Obligation in respect of any
Collateral (other than any such letters of credit not in excess of $250,000
individually or $500,000 in the aggregate), it shall promptly, and in any event
within five (5) Business Days after becoming a beneficiary, notify the
Administrative Agent thereof and upon the reasonable request of the
Administrative Agent, use commercially reasonable efforts to cause the issuer
and/or confirmation bank to (i) consent to the assignment of any
Letter-of-Credit Rights to the Administrative Agent and (ii) agree to direct all
payments thereunder to a Deposit Account at the Administrative Agent or subject
to a Deposit Account Control Agreement for application to the Secured
Obligations, in accordance with Section 2.18 of the Credit Agreement, all in
form and substance reasonably satisfactory to the Administrative Agent.


14



--------------------------------------------------------------------------------




4.10.    Federal, State or Municipal Claims. Such Grantor will promptly notify
the Administrative Agent of any Collateral with a face value in excess of
$250,000 individually or $500,000 in the aggregate which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, or, to the knowledge of such Grantor, state or municipal law.
4.11.    Intentionally Omitted.
4.12.    Insurance.
(a)    In the event any Collateral is located in any area that has been
designated by the Federal Emergency Management Agency as a “Special Flood Hazard
Area”, such Grantor shall purchase and maintain flood insurance on such
Collateral (including any personal property which is located on any real
property leased by such Grantor within a “Special Flood Hazard Area”). The
minimum amount of flood insurance required by this Section shall be in an amount
equal to the lesser of the aggregate of all Lenders’ Commitments or the total
replacement cost value of such Collateral.
(b)    All insurance policies required hereunder and under Section 5.10 of the
Credit Agreement shall, within 45 days of the date hereof (or such longer period
as agreed by the Administrative Agent in its sole discretion), name the
Administrative Agent (for the benefit of the Administrative Agent and the
Secured Parties) as an additional insured or as lender loss payee, as
applicable, and shall contain lender loss payable clauses, through endorsements
in form and substance reasonably satisfactory to the Administrative Agent, which
provide that: (i) all proceeds thereunder with respect to any Collateral shall
be payable to the Administrative Agent; (ii) no such insurance shall be affected
by any act or neglect of the insured or owner of the property described in such
policy; and (iii) such policy and lender loss payable or mortgagee clauses may
be canceled, amended, or terminated only upon at least thirty (30) days’ prior
written notice given to the Administrative Agent.
(c)    All premiums on any such insurance shall be paid when due (subject to any
grace periods provided by the terms of such policy) by such Grantor, and copies
of the policies delivered to the Administrative Agent. If such Grantor fails to
obtain any insurance as required by this Section, the Administrative Agent may
obtain such insurance at the Borrower’s expense. By purchasing such insurance,
the Administrative Agent shall not be deemed to have waived any Default arising
from any Grantor’s failure to maintain such insurance or pay any premiums
therefor.
4.13.    Collateral Access Agreements. After the occurrence of an Event of
Default that is continuing, upon request by the Administrative Agent, such
Grantor shall use commercially reasonable efforts to obtain a Collateral Access
Agreement from the lessor of each leased property, mortgagee of owned property
or bailee or consignee with respect to any warehouse, processor or converter
facility or other location where Inventory in excess of $5,000,000 is stored or
located, which agreement or letter shall provide access rights, contain a waiver
or subordination of all Liens or claims that the landlord, mortgagee, bailee or
consignee may assert against the Inventory at that location, and shall otherwise
be reasonably satisfactory in form and substance to the Administrative Agent.


15



--------------------------------------------------------------------------------




4.14.    Deposit Account Control Agreements. After the occurrence of an Event of
Default that is continuing, such Grantor will provide to the Administrative
Agent promptly upon the Administrative Agent’s reasonable request, a Deposit
Account Control Agreement or a securities account control agreement (in each
case in form and substance reasonably satisfactory to the Administrative Agent),
as applicable, duly executed on behalf of each financial institution holding a
Deposit Account or Securities Account of such Grantor as set forth in this
Security Agreement; provided, however, that no such Deposit Account Control
Agreement or securities account control agreement shall be required in respect
of any Excluded Account or any Excluded Deposit and Securities Account.
4.15.    Change of Name or Location. Such Grantor shall not (a) change its name
as it appears in official filings in the state of its incorporation or
organization, (b) change its chief executive office, principal place of
business, mailing address, corporate offices, or the location of its records
concerning the Collateral as set forth in this Security Agreement, (c) change
the type of entity that it is, (d) change its federal employer identification
number or organization identification number, if any, issued by its state of
incorporation or other organization, or (e) change its state of incorporation or
organization, in each case, unless the Administrative Agent shall have received
at least ten (10) days’ prior written notice of such change and the
Administrative Agent shall have acknowledged in writing that either (1) such
change will not adversely affect the validity, perfection or priority of the
Administrative Agent’s security interest in the Collateral, or (2) any
reasonable action requested by the Administrative Agent in connection therewith
has been completed or taken (including any action to continue the perfection of
any Liens in favor of the Administrative Agent, on behalf of the Secured
Parties, in any Collateral) or will be taken within any time period reasonably
specified by the Administrative Agent, provided that, any new location shall be
in the continental U.S.
4.16.    Securities. Each Grantor shall ensure that any Equity Interest which is
included within the Collateral shall at no time constitute a Security and the
issuer of any such Equity Interest shall at no time take any action to have such
interests treated as a Security unless (i) all certificates or other documents
constituting such Security have been delivered to the Administrative Agent and
such Security is properly defined as such under Article 8 of the UCC of the
applicable jurisdiction, whether as a result of actions by the issuer thereof or
otherwise, or (ii) the Administrative Agent has entered into a control
agreement(other than Pledged Collateral contained in Excluded Accounts or for
the 90-day period (or such longer period as agreed by the Administrative Agent
in its sole discretion) after the Effective Date) with the issuer of such
Security or with a securities intermediary relating to such Security and such
Security is defined as such under Article 8 of the UCC of the applicable
jurisdiction, whether as a result of actions by the issuer or otherwise.
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES
5.1.    Reserved.


16



--------------------------------------------------------------------------------




5.2.    Remedies.
(a)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent may exercise any or all of the following rights and
remedies:
(i)    those rights and remedies provided in this Security Agreement, the Credit
Agreement, or any other Loan Document; provided that, this Section 5.2(a) shall
not be understood to limit any rights or remedies available to the
Administrative Agent and the other Secured Parties prior to an Event of Default;
(ii)    those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank’s right of setoff or bankers’ lien) when a debtor is in default under a
security agreement;
(iii)    give notice of sole control or any other instruction under any Deposit
Account Control Agreement or other control agreement with any securities
intermediary and take any action therein with respect to such Collateral;
(iv)    without notice (except as specifically provided in Section 8.1 or
elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver, or realize upon, the Collateral or
any part thereof in one or more parcels at public or private sale or sales
(which sales may be adjourned or continued from time to time with or without
notice and may take place at any Grantor’s premises or elsewhere), for cash, on
credit or for future delivery without assumption of any credit risk, and upon
such other terms as the Administrative Agent may deem commercially reasonable;
and
(v)    concurrently with written notice to the applicable Grantor, transfer and
register in its name or in the name of its nominee the whole or any part of the
Pledged Collateral, exchange certificates or instruments representing or
evidencing Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, to collect and receive all cash dividends, interest, principal
and other distributions made thereon and to otherwise act with respect to the
Pledged Collateral as though the Administrative Agent was the outright owner
thereof.
(b)    The Administrative Agent, on behalf of the Secured Parties, may comply
with any applicable state or federal law requirements in connection with a
disposition of the Collateral and compliance will not be considered to adversely
affect the commercial reasonableness of any sale of the Collateral.


17



--------------------------------------------------------------------------------




(c)    The Administrative Agent shall have the right upon any such public sale
or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Administrative Agent and the other
Secured Parties, the whole or any part of the Collateral so sold, free of any
right of equity redemption, which equity redemption each Grantor hereby
expressly releases.
(d)    Until the Administrative Agent is able to effect a sale, lease, or other
disposition of Collateral, the Administrative Agent shall have the right to hold
or use Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving Collateral or its value or for any other purpose
deemed appropriate by the Administrative Agent. The Administrative Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Collateral and to enforce any of the Administrative Agent’s remedies (for the
benefit of the Administrative Agent and the other Secured Parties), with respect
to such appointment without prior notice or hearing as to such appointment.
(e)    If, after the Credit Agreement has terminated by its terms and all of the
Secured Obligations have been paid in full, there remain outstanding Swap
Agreement Obligations or Banking Services Obligations, the Required Lenders may
exercise the remedies provided in this Section 5.2 upon the occurrence of any
event which would allow or require the termination or acceleration of any Swap
Agreement Obligations or Banking Services Obligations.
(f)    Notwithstanding the foregoing, neither the Administrative Agent nor any
other Secured Party shall be required to (i) make any demand upon, or pursue or
exhaust any of its rights or remedies against, any Grantor, any other obligor,
guarantor, pledgor or any other Person with respect to the payment of the
Secured Obligations or to pursue or exhaust any of its rights or remedies with
respect to any Collateral therefor or any direct or indirect guarantee thereof,
(ii) marshal the Collateral or any guarantee of the Secured Obligations or to
resort to the Collateral or any such guarantee in any particular order, or
(iii) effect a public sale of any Collateral.
(g)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Collateral and may be compelled
to resort to one or more private sales thereof in accordance with clause (a)
above. Each Grantor also acknowledges that any private sale may result in prices
and other terms less favorable to the seller than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall not be deemed to have been made in a commercially unreasonable manner
solely by virtue of such sale being private. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Collateral for the
period of time necessary to permit any Grantor or the issuer of the Pledged
Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if the
applicable Grantor and the issuer would agree to do so.
5.3.    Grantor’s Obligations Upon Default. At the request of the Administrative
Agent upon the occurrence and during the continuation of a Default, each Grantor
will:
(a)    assemble and make available to the Administrative Agent the Collateral
and all books and records relating thereto at any place or places specified by
the Administrative Agent, whether at a Grantor’s premises or elsewhere;


18



--------------------------------------------------------------------------------




(b)    permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of all or any part of the Collateral or the
books and records relating thereto, or both, to remove all or any part of the
Collateral or the books and records relating thereto, or both, and to conduct
sales of the Collateral, without any obligation to pay any Grantor for such use
and occupancy;
(c)    Intentionally omitted;
(d)    take, or cause an issuer of Pledged Collateral to take, any and all
actions necessary to enable the Administrative Agent to consummate a sale or
other disposition of the Pledged Collateral; provided, that, no Grantor shall be
required to take any actions to register or qualify any Pledged Collateral under
any federal or state securities laws or any other similar or equivalent rules or
regulations; and
(e)    at its own expense, cause the independent certified public accountants
then engaged by each Grantor to prepare and deliver to the Administrative Agent
and each Secured Party, at any time, and from time to time, promptly upon the
Administrative Agent’s request, the following reports with respect to the
applicable Grantor: (i) a reconciliation of all Accounts; (ii) an aging of all
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.
5.4.    Grant of Intellectual Property License. For the purpose of enabling the
Administrative Agent to exercise the rights and remedies under this Article V at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby (a) grants to the Administrative
Agent, for the benefit of the Administrative Agent and the other Secured
Parties, an irrevocable (subject to termination under Section 8.14),
nonexclusive license (exercisable without payment of royalty or other
compensation or charge to any Grantor) or other right to use, license or
sublicense, following the occurrence and during the continuance of an Event of
Default, each Grantor’s labels, Patents, Copyrights, rights of use of any name,
trade secrets, trade names, Trademarks, service marks, customer lists,
advertising matter and any other intellectual property rights or any property of
a similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral, now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, including without limitation persons who have previously purchased such
Grantor’s Inventory from such Grantor and in connection with any such sale or
other enforcement of the Administrative Agent’s rights under this Security
Agreement, may sell Inventory which bears any Trademark owned by or licensed to
such Grantor and any Inventory that is covered by any Copyright owned by or
licensed to such Grantor and the Administrative Agent may (but shall have no
obligation to) finish any work in process and affix any Trademark owned by or
licensed to such Grantor and sell such Inventory as provided herein.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
6.1.    Account Verification. The Administrative Agent may at any time during
the continuance of an Event of Default, in the Administrative Agent’s own name,
in the name of a nominee of the Administrative Agent, or in the name of any
Grantor communicate (by mail, telephone, facsimile


19



--------------------------------------------------------------------------------




or otherwise) with the account debtors of any such Grantor, parties to contracts
with any such Grantor and obligors in respect of Instruments of any such Grantor
to verify with such Persons, to the Administrative Agent’s satisfaction, the
existence, amount, terms of, and any other matter relating to, Accounts,
Instruments, Chattel Paper, payment intangibles and/or other Receivables.
6.2.    Authorization for Administrative Agent to Take Certain Action.
(a)    Subject to paragraph (b) below, each Grantor irrevocably authorizes the
Administrative Agent at any time and from time to time in the sole discretion of
the Administrative Agent and appoints the Administrative Agent as its attorney
in fact (i) to execute on behalf of such Grantor as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the Administrative
Agent’s security interest in the Collateral, (ii) when an Event of Default has
occurred and is continuing, to endorse and collect any cash proceeds of the
Collateral, (iii) to file a carbon, photographic or other reproduction of this
Security Agreement or any financing statement with respect to the Collateral as
a financing statement and to file any other financing statement or amendment of
a financing statement (which does not add new collateral or add a debtor) in
such offices as the Administrative Agent in its sole discretion deems necessary
or desirable to perfect and to maintain the perfection and priority of the
Administrative Agent’s security interest in the Collateral, (iv) to contact and
enter into one or more agreements with the issuers of uncertificated securities
which are Pledged Collateral or with securities intermediaries holding Pledged
Collateral as may be necessary or advisable to give the Administrative Agent
Control over such Pledged Collateral, (v) to apply the proceeds of any
Collateral received by the Administrative Agent to the Secured Obligations as
provided in Section 7.2, (vi) to discharge past due taxes, assessments, charges,
fees or Liens on the Collateral (except for such Liens that are specifically
permitted hereunder), (vii) to contact account debtors for any reason, (viii) to
demand payment or enforce payment of the Receivables in the name of the
Administrative Agent or such Grantor and to endorse any and all checks, drafts,
and other instruments for the payment of money relating to the Receivables,
(ix) to sign such Grantor’s name on any invoice or bill of lading relating to
the Receivables, drafts against any account debtor of such Grantor, assignments
and verifications of Receivables, (x) to exercise all of such Grantor’s rights
and remedies with respect to the collection of the Receivables and any other
Collateral, (xi) to settle, adjust, compromise, extend or renew the Receivables,
(xii) to settle, adjust or compromise any legal proceedings brought to collect
Receivables, (xiii) to prepare, file and sign such Grantor’s name on a proof of
claim in bankruptcy or similar document against any account debtor of such
Grantor, (xiv) to prepare, file and sign such Grantor’s name on any notice of
Lien, assignment or satisfaction of Lien or similar document in connection with
the Receivables, (xv) to change the address for delivery of mail addressed to
such Grantor to such address as the Administrative Agent may designate and to
receive, open and dispose of all mail addressed to such Grantor, and (xvi) to do
all other acts and things necessary to carry out this Security Agreement; and
such Grantor agrees to reimburse the Administrative Agent on demand for any
payment made or any expense incurred by the Administrative Agent in connection
with any of the foregoing; provided that, this authorization shall not relieve
such Grantor of any of its obligations under this Security Agreement, the Credit
Agreement or any other Loan Document.
(b)    All acts of said attorney or designee are hereby ratified and approved.
The powers conferred on the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, under this Section 6.2 are
solely to protect the Administrative Agent’s interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any other Secured
Party to exercise any such powers. The Administrative Agent agrees that, except
for the powers granted in Section 6.2(a)(i)‑(v) and Section 6.2(a)(xvi), it
shall not exercise any power or authority granted to it unless an Event of
Default has occurred and is continuing.


20



--------------------------------------------------------------------------------




6.3.    Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AS ITS PROXY AND ATTORNEY-IN-FACT (AS SET FORTH IN
SECTION 6.2 ABOVE) WITH RESPECT TO ITS PLEDGED COLLATERAL, INCLUDING THE RIGHT
TO VOTE ANY OF THE PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO.
IN ADDITION TO THE RIGHT TO VOTE ANY OF THE PLEDGED COLLATERAL, THE APPOINTMENT
OF THE ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE
RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A
HOLDER OF ANY OF THE PLEDGED COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR
WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF
SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH PROXY SHALL BE EFFECTIVE,
AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF
ANY OF THE PLEDGED COLLATERAL ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY
PERSON (INCLUDING THE ISSUER OF THE PLEDGED COLLATERAL OR ANY OFFICER OR AGENT
THEREOF), UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT.
6.4.    Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
ADMINISTRATIVE AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED
WITH AN INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS SECURITY
AGREEMENT IS TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING
ANYTHING CONTAINED HEREIN, NONE OF THE ADMINISTRATIVE AGENT, ANY LENDER, ANY
OTHER SECURED PARTY, ANY OF THEIR RESPECTIVE AFFILIATES, OR ANY OF THEIR OR
THEIR AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A FINAL AND NON-APPEALABLE
JUDGMENT; PROVIDED THAT, IN NO EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE,
EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS


21



--------------------------------------------------------------------------------




7.1.    Collection of Receivables. The Administrative Agent may at any time
after the occurrence and during the continuance of an Event of Default, by
giving each Grantor prior written notice, elect to require that the Receivables
be paid directly to the Administrative Agent for the benefit of the Secured
Parties. In such event, each Grantor shall, and shall permit the Administrative
Agent to, promptly notify the account debtors or obligors under the Receivables
owned by such Grantor of the Administrative Agent’s interest therein and direct
such account debtors or obligors to make payment of all amounts then or
thereafter due under such Receivables directly to the Administrative Agent. Upon
receipt of any such notice from the Administrative Agent, each Grantor shall
thereafter hold in trust for the Administrative Agent, on behalf of the Secured
Parties, all amounts and proceeds received by it with respect to the Receivables
and immediately and at all times thereafter deliver to the Administrative Agent
all such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements. The Administrative
Agent shall hold and apply funds so received as provided by the terms of Section
7.2 hereof.
7.2.    Application of Proceeds; Deficiency. The Administrative Agent may
require all cash proceeds of the Collateral to be deposited in a special
non-interest bearing cash collateral account with the Administrative Agent and
held there as security for the Secured Obligations. No Grantor shall have any
control whatsoever over such cash collateral account. Any such proceeds of the
Collateral shall be applied in the order set forth in Sections 2.18 and 7.02 of
the Credit Agreement unless a court of competent jurisdiction shall otherwise
direct. The balance, if any, after all of the Secured Obligations have been
satisfied and applied in accordance with Sections 2.18 and 7.02 of the Credit
Agreement, shall be deposited by the Administrative Agent into such Grantor’s
general operating account with the Administrative Agent or as instructed in
writing by such Grantor. The Grantors shall remain liable, jointly and
severally, for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all Secured Obligations, including any
attorneys’ fees and other expenses incurred by the Administrative Agent or any
other Secured Party to collect such deficiency.
ARTICLE VIII
GENERAL PROVISIONS
8.1.    Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to the Grantors, addressed as set forth in Article IX, at least ten days prior
to (i) the date of any such public sale or (ii) the time after which any such
private sale or other disposition may be made. To the maximum extent permitted
by applicable law, each Grantor waives all claims, damages, and demands against
the Administrative Agent or any other Secured Party arising out of the
repossession, retention or sale of the Collateral, except such as arise solely
out of the gross negligence or willful misconduct of the Administrative Agent or
such other Secured Party as determined by a court of competent jurisdiction in a
final and non-appealable judgment. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Administrative Agent or
any other Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise. Except as otherwise specifically provided
herein, each Grantor hereby waives presentment, demand, protest or any notice
(to the maximum extent permitted by applicable law) of any kind in connection
with this Security Agreement or any Collateral.


22



--------------------------------------------------------------------------------




8.2.    Limitation on Administrative Agent’s and Other Secured Parties’ Duty
with Respect to the Collateral. The Administrative Agent shall have no
obligation to clean-up or otherwise prepare the Collateral for sale. The
Administrative Agent and each other Secured Party shall use reasonable care with
respect to the Collateral in its possession or under its control. Neither the
Administrative Agent nor any other Secured Party shall have any other duty as to
any Collateral in its possession or control or in the possession or control of
any agent or nominee of the Administrative Agent or such other Secured Party, or
any income thereon or as to the preservation of rights against prior parties or
any other rights pertaining thereto. To the extent that applicable law imposes
duties on the Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is commercially
reasonable for the Administrative Agent (i) to fail to incur expenses deemed
significant by the Administrative Agent to prepare Collateral for disposition or
otherwise to transform raw material or work in process into finished goods or
other finished products for disposition, (ii) to fail to obtain third party
consents for access to Collateral to be disposed of, or to obtain or, if not
required by other law, to fail to obtain governmental or third party consents
for the collection or disposition of Collateral to be collected or disposed of,
(iii) to fail to exercise collection remedies against account debtors or other
Persons obligated on Collateral or to remove Liens on or any adverse claims
against Collateral, (iv) to exercise collection remedies against account debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
Persons, whether or not in the same business as such Grantor, for expressions of
interest in acquiring all or any portion of the Collateral, (vii) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (viii) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets, (ix) to dispose of assets
in wholesale rather than retail markets, (x) to disclaim disposition warranties,
such as title, possession or quiet enjoyment, (xi) to purchase insurance or
credit enhancements to insure the Administrative Agent against risks of loss,
collection or disposition of Collateral or to provide to the Administrative
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Administrative Agent, to obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist the Administrative Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide non-exhaustive indications of what actions or
omissions by the Administrative Agent would be commercially reasonable in the
Administrative Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Administrative Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this
Section 8.2. Without limitation upon the foregoing, nothing contained in this
Section 8.2 shall be construed to grant any rights to any Grantor or to impose
any duties on the Administrative Agent that would not have been granted or
imposed by this Security Agreement or by applicable law in the absence of this
Section 8.2.
8.3.    Compromises and Collection of Collateral. The Grantors and the
Administrative Agent recognize that setoffs, counterclaims, defenses and other
claims may be asserted by obligors with respect to certain of the Receivables,
that certain of the Receivables may be or become uncollectible in whole or in
part and that the expense and probability of success in litigating a disputed
Receivable may exceed the amount that reasonably may be expected to be recovered
with respect to a Receivable. In view of the foregoing, each Grantor agrees that
the Administrative Agent may at any time and from time to time, if an Event of
Default has occurred and is continuing, compromise with the obligor on any
Receivable, accept in full payment of any Receivable such amount as the
Administrative Agent in its sole discretion shall determine or abandon any
Receivable, and any such


23



--------------------------------------------------------------------------------




action by the Administrative Agent shall be commercially reasonable so long as
the Administrative Agent acts in good faith based on information known to it at
the time it takes any such action.
8.4.    Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Administrative Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Security Agreement and
the Grantors shall reimburse the Administrative Agent for any amounts paid by
the Administrative Agent pursuant to this Section 8.4. The Grantors’ obligation
to reimburse the Administrative Agent pursuant to the preceding sentence shall
be a Secured Obligation payable on demand.
8.5.    Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.13, 4.14, 4.15, 5.3, or 8.7
or in Article VII will cause irreparable injury to the Administrative Agent and
the other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breaches and therefore
agrees, without limiting the right of the Administrative Agent or the other
Secured Parties to seek and obtain specific performance of other obligations of
the Grantors contained in this Security Agreement, that the covenants of the
Grantors contained in the Sections referred to in this Section 8.5 shall be
specifically enforceable against the Grantors.
8.6.    Dispositions Not Authorized. No Grantor is authorized to sell or
otherwise dispose of the Collateral except as set forth in Section 4.1(d) and
notwithstanding any course of dealing between any Grantor and the Administrative
Agent or other conduct of the Administrative Agent, no authorization to sell or
otherwise dispose of the Collateral (except as set forth in Section 4.1(d))
shall be binding upon the Administrative Agent or the other Secured Parties
unless such authorization is in writing signed by the Administrative Agent with
the consent or at the direction of the Required Lenders.
8.7.    No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Administrative Agent or any other Secured Party to exercise any right or remedy
granted under this Security Agreement shall impair such right or remedy or be
construed to be a waiver of any Default or an acquiescence therein, and any
single or partial exercise of any such right or remedy shall not preclude any
other or further exercise thereof or the exercise of any other right or remedy.
No waiver, amendment or other variation of the terms, conditions or provisions
of this Security Agreement whatsoever shall be valid unless in writing signed by
the Administrative Agent with the concurrence or at the direction of the Secured
Parties and the Grantors required under Section 9.02 of the Credit Agreement and
then only to the extent in such writing specifically set forth. All rights and
remedies contained in this Security Agreement or by law afforded shall be
cumulative and all shall be available to the Administrative Agent and the other
Secured Parties until the Secured Obligations have been paid in full.
8.8.    Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Security Agreement may be exercised only to the extent
that the exercise thereof does not violate any applicable provision of law, and
all the provisions of this Security Agreement are intended to be subject to all
applicable mandatory provisions of law that may be controlling and to be limited
to the extent necessary so that they shall not render this Security Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Security Agreement that is held to be
inoperative, unenforceable, or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable,


24



--------------------------------------------------------------------------------




or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of this Security Agreement are
declared to be severable.
8.9.    Reinstatement. This Security Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof (including a payment effected through exercise of a right of
setoff), is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Secured Obligations,
whether as a “voidable preference,” “fraudulent conveyance,” or otherwise
(including pursuant to any settlement entered into by a Secured Party in its
discretion), all as though such payment or performance had not been made. In the
event that any payment, or any part thereof (including a payment effected
through exercise of a right of setoff), is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
8.10.    Benefit of Agreement. The terms and provisions of this Security
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Administrative Agent and the other Secured Parties and their respective
successors and assigns (including all persons who become bound as a debtor to
this Security Agreement), except that no Grantor shall have the right to assign
its rights or delegate its obligations under this Security Agreement or any
interest herein, without the prior written consent of the Administrative Agent.
No sales of participations, assignments, transfers, or other dispositions of any
agreement governing the Secured Obligations or any portion thereof or interest
therein shall in any manner impair the Lien granted to the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties,
hereunder.
8.11.    Survival of Representations. All representations and warranties of the
Grantors contained in this Security Agreement shall survive the execution and
delivery of this Security Agreement.
8.12.    Taxes and Expenses. Any taxes (including income taxes) payable or ruled
payable by Federal or State authority in respect of this Security Agreement
shall be paid by the Grantors, together with interest and penalties, if any. The
Grantors shall reimburse the Administrative Agent for any and all out-of-pocket
expenses and internal charges (including reasonable attorneys’, auditors’ and
accountants’ fees and reasonable time charges of attorneys, paralegals, auditors
and accountants who may be employees of the Administrative Agent) paid or
incurred by the Administrative Agent in connection with the preparation,
execution, delivery, administration, collection and enforcement of this Security
Agreement and in the audit, analysis, administration, collection, preservation
or sale of the Collateral (including the expenses and charges associated with
any periodic or special audit of the Collateral). Any and all costs and expenses
incurred by the Grantors in the performance of actions required pursuant to the
terms hereof shall be borne solely by the Grantors.
8.13.    Headings. The title of and section headings in this Security Agreement
are for convenience of reference only, and shall not govern the interpretation
of any of the terms and provisions of this Security Agreement.


25



--------------------------------------------------------------------------------




8.14.    Termination. This Security Agreement shall continue in effect
(notwithstanding the fact that from time to time there may be no Secured
Obligations outstanding) until (i) any and all commitments to extend credit
under the Loan Documents have terminated, and the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Secured Obligations
have been paid in cash and performed in full (or with respect to any outstanding
Letters of Credit, a cash deposit or at the discretion of the Administrative
Agent, a back-up standby Letter of Credit reasonably satisfactory to the
Administrative Agent and the Issuing Bank, has been delivered to the
Administrative Agent as required by the Credit Agreement) and no commitments of
the Administrative Agent or the other Secured Parties which would give rise to
any Secured Obligations are outstanding.
8.15.    Entire Agreement. This Security Agreement embodies the entire agreement
and understanding between the Grantors and the Administrative Agent relating to
the Collateral and supersedes all prior agreements and understandings between
the Grantors and the Administrative Agent relating to the Collateral.
8.16.    CHOICE OF LAW. THIS SECURITY AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.17.    CONSENT TO JURISDICTION. EACH GRANTOR HEREBY IRREVOCABLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN (OR IF SUCH COURT LACKS SUBJECT MATTER JURISDICTION, THE SUPREME COURT
OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN), AND ANY APPELLATE
COURT FROM ANY THEREOF IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY (AND ANY SUCH CLAIMS, CROSS-CLAIMS OR THIRD PARTY CLAIMS BROUGHT AGAINST THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES MAY ONLY) BE HEARD AND
DETERMINED IN SUCH FEDERAL (TO THE EXTENT PERMITTED BY LAW) OR NEW YORK STATE
COURT, AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY
LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK, OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS SECURITY
AGREEMENT AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
8.18.    WAIVER OF JURY TRIAL. EACH GRANTOR, THE ADMINISTRATIVE AGENT AND EACH
LENDER HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY


26



--------------------------------------------------------------------------------




IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS SECURITY AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH GRANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, OTHER AGENT
(INCLUDING ANY ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER GRANTORS
PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS SECURITY AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
8.19.    Service of Process. Each party to this Security Agreement irrevocably
consents to service of process in the manner provided for notices in Article IX
of this Security Agreement, and each of the Grantors hereby appoints the
Borrower as its agent for service of process. Nothing in this Security Agreement
or any other Loan Document will affect the right of any party to this Security
Agreement to serve process in any other manner permitted by law.
8.20.    Indemnity. To the extent required by Section 9.03(b) of the Credit
Agreement, each Grantor hereby agrees, jointly with the other Grantors and
severally, to indemnify the Administrative Agent and the other Secured Parties,
and their respective successors, assigns, agents and employees, from and against
any and all liabilities, damages, penalties, suits, fees, costs, and expenses of
any kind and nature (including, without limitation, all expenses of litigation
or preparation therefor whether or not the Administrative Agent or any other
Secured Party is a party thereto) imposed on, incurred by or asserted against
the Administrative Agent or the other Secured Parties, or their respective
successors, assigns, agents and employees, in any way relating to or arising out
of this Security Agreement, or the manufacture, purchase, acceptance, rejection,
ownership, delivery, lease, possession, use, operation, condition, sale, return
or other disposition of any Collateral (including, without limitation, latent
and other defects, whether or not discoverable by the Administrative Agent or
the other Secured Parties or any Grantor, and any claim for Patent, Trademark or
Copyright infringement).
8.21.    Counterparts. This Security Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Security Agreement by signing any
such counterpart. Delivery of an executed counterpart of a signature page of
this Security Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Security
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Security Agreement and the transactions contemplated hereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
8.22.    Subordination of Intercompany Indebtedness. Each Grantor and each
Subsidiary that is not a Grantor (an “Other Subsidiary”) that becomes a party
hereto pursuant to the last sentence of this Section 8.22 agrees that any and
all claims of such Grantor or such Other Subsidiary


27



--------------------------------------------------------------------------------




against any Grantor (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined) owing to such Grantor, shall be
subordinate and subject in right of payment to the prior payment, in full and in
cash, of all Secured Obligations; provided that, and not in contravention of the
foregoing, so long as no Event of Default has occurred and is continuing, such
Grantor and such Other Subsidiary may make loans to and receive payments in the
ordinary course of business with respect to such Intercompany Indebtedness from
each such Obligor to the extent not prohibited by the terms of this Security
Agreement and the other Loan Documents. Notwithstanding any right of any Grantor
or any Other Subsidiary to ask, demand, sue for, take or receive any payment
from any Obligor, all rights, liens and security interests of such Grantor and
such Other Subsidiary, whether now or hereafter arising and howsoever existing,
in any assets of any Obligor shall be and are subordinated to the rights of the
Secured Parties and the Administrative Agent in those assets. No Grantor or
Other Subsidiary shall have any right to possession of any such asset or to
foreclose upon any such asset, whether by judicial action or otherwise, unless
and until this Security Agreement has terminated in accordance with Section
8.14. If all or any part of the assets of any Obligor, or the proceeds thereof,
are subject to any distribution, division or application to the creditors of
such Obligor, whether partial or complete, voluntary or involuntary, and whether
by reason of liquidation, bankruptcy, arrangement, receivership, assignment for
the benefit of creditors or any other action or proceeding, or if the business
of any such Obligor is dissolved or if substantially all of the assets of any
such Obligor are sold, then, and in any such event (such events being herein
referred to as an “Insolvency Event”), any payment or distribution of any kind
or character, either in cash, securities or other property, which shall be
payable or deliverable upon or with respect to any indebtedness of any Obligor
to any Grantor or any Other Subsidiary in respect of any and all loans or
advances made by any such non-Obligor to any such Grantor pursuant to Section
6.01(c) of the Credit Agreement (“Intercompany Indebtedness”) shall be paid or
delivered directly to the Administrative Agent for application on any of the
Secured Obligations, due or to become due, until such Secured Obligations (other
than contingent indemnity obligations) shall have first been fully paid and
satisfied (in cash). Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Grantor or Other Subsidiary upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the termination of this Security Agreement in accordance with Section
8.14, such Grantor or Other Subsidiary shall receive and hold the same in trust,
as trustee, for the benefit of the Secured Parties and shall forthwith deliver
the same to the Administrative Agent, for the benefit of the Secured Parties, in
precisely the form received (except for the endorsement or assignment of a
Grantor or Other Subsidiary where necessary), for application to any of the
Secured Obligations, due or not due, and, until so delivered, the same shall be
held in trust by the applicable Grantor as the property of the Secured Parties.
If any such Grantor or Other Subsidiary fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same. Each Grantor
and Other Subsidiary agrees that until the termination of this Security
Agreement in accordance with Section 8.14, no Grantor or Other Subsidiary will
assign or transfer to any Person (other than the Administrative Agent or the
Borrower or another Grantor) any claim any such Grantor or Other Subsidiary has
or may have against any Obligor. An Other Subsidiary may become a party to this
Agreement by execution of a joinder agreement made between it and the
Administrative Agent and delivered to the Administrative Agent. Any such joinder
agreement shall bind such Other Subsidiary solely to the provisions of this
Section 8.22 as well as Sections 8.15, 8.16, 8.17, 8.18, 8.19 and Article IX.
ARTICLE IX
NOTICES


28



--------------------------------------------------------------------------------




9.1.    Sending Notices. Any notice required or permitted to be given under this
Security Agreement shall be sent (and deemed received) in the manner and to the
addresses set forth in Section 9.01 of the Credit Agreement. Any notice
delivered to the Borrower shall be deemed to have been delivered to all of the
Grantors.
9.2.    Change in Address for Notices. Each of the Grantors, the Administrative
Agent and the Secured Parties may change the address for service of notice upon
it by a notice in writing to the other parties.
ARTICLE X
THE ADMINISTRATIVE AGENT
JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for the other
Secured Parties hereunder pursuant to Article VIII of the Credit Agreement. It
is expressly understood and agreed by the parties to this Security Agreement
that any authority conferred upon the Administrative Agent hereunder is subject
to the terms of the delegation of authority made by the Secured Parties to the
Administrative Agent pursuant to the Credit Agreement, and that the
Administrative Agent has agreed to act (and any successor Administrative Agent
shall act) as such hereunder only on the express conditions contained in such
Article VIII. Any successor Administrative Agent appointed pursuant to
Article VIII of the Credit Agreement shall be entitled to all the rights,
interests and benefits of the Administrative Agent hereunder.
[Signature Pages Follow]








29



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantors and the Administrative Agent have executed this
Security Agreement as of the date first above written.


GRANTORS:

FARMER BROS. CO.


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO    
BOYD ASSETS CO.


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO        
CHINA MIST BRANDS, INC.


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO    
COFFEE BEAN INTERNATIONAL, INC.


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO    
FBC FINANCE COMPANY


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO    
COFFEE BEAN HOLDING CO., INC.


By:         /s/ David Robson    
Name:    David Robson
Title:        Treasurer and CFO        


1



--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A.,
as Administrative Agent


By:         /s/ Charles Shaw    
Name:     Charles W. Shaw    
Title:         Vice President








2



--------------------------------------------------------------------------------







EXHIBIT A
(See Sections 3.2, 3.3, 3.4, 3.9 and 9.1 of Security Agreement)
NOTICE ADDRESS FOR ALL GRANTORS
FARMER BROS. CO.
1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
E-mail:
INFORMATION AND COLLATERAL LOCATIONS OF FARMER BROS. CO.
I.
Name of Grantor: Farmer Bros. Co.

II.
State of Incorporation or Organization: Delaware

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
3742785

V.
Federal Identification Number: 95-0725980

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

See Attachment I.
(b)
Properties Leased by the Grantor (include Landlord’s Name):

See Attachment I.
(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):









--------------------------------------------------------------------------------





















FARMER BROS. CO. – OWNED and LEASED PROPERTIES
 
Owned = O
Leased = L
Branch #
Warehouse
Address
City
State
Zip Code
1.    
 
 
 
 
 
 
 







--------------------------------------------------------------------------------





INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN INTERNATIONAL, INC.
1.
Name of Grantor: COFFEE BEAN INTERNATIONAL, INC.

II.
State of Incorporation or Organization: Oregon

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
129369-10

V.
Federal Identification Number:

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

(b)
Properties Leased by the Grantor (include Landlord’s Name):

(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):



2

--------------------------------------------------------------------------------






INFORMATION AND COLLATERAL LOCATIONS OF FBC FINANCE COMPANY
I.
Name of Grantor: FBC FINANCE COMPANY

II.
State of Incorporation or Organization: California

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
0905697

V.
Federal Identification Number:

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

(b)
Properties Leased by the Grantor (include Landlord’s Name):

(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):



2

--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF COFFEE BEAN HOLDING CO., INC.


I.
Name of Grantor: COFFEE BEAN HOLDING CO., INC.

II.
State of Incorporation or Organization: Delaware

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
3781157

V.
Federal Identification Number:

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

(b)
Properties Leased by the Grantor (include Landlord’s Name):

(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):





2

--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF CHINA MIST BRANDS, INC.


I.
Name of Grantor: CHINA MIST BRANDS, INC.

II.
State of Incorporation or Organization: Delaware

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
61339189

V.
Federal Identification Number:

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:
VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

(b)
Properties Leased by the Grantor (include Landlord’s Name):

(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):







2

--------------------------------------------------------------------------------




INFORMATION AND COLLATERAL LOCATIONS OF BOYD ASSETS CO.


I.    Name of Grantor: BOYD ASSETS CO.
II.
State of Incorporation or Organization: Delaware

III.
Type of Entity: Corporation

IV.
Organizational Number assigned by State of Incorporation or Organization:
6498468

V.
Federal Identification Number:

VI.
Place of Business (if it has only one) or Chief Executive Office (if more than
one place of business) and Mailing Address:

1912 Farmer Brothers Drive
Northlake, Texas 76262
Attention:


VII.
Locations of Collateral:

(a)
Properties Owned by the Grantor:

(b)
Properties Leased by the Grantor (include Landlord’s Name):

(c)
Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):



2

--------------------------------------------------------------------------------




EXHIBIT B
(See Sections 3.5 and 7.1 of Security Agreement)
DEPOSIT ACCOUNTS
Name of Grantor
Name of Institution
Account Number
Check here if Deposit Account is
an Excluded
Account
Description of Deposit Account if
not an Excluded Account
 
 
 
 
 





SECURITIES ACCOUNTS
Name of Grantor
Name of Institution
Account Number
 
 
 







2

--------------------------------------------------------------------------------





EXHIBIT C
(See Section 3.7 of Security Agreement)
LETTER OF CREDIT RIGHTS
LC No.
Issuing Bank
Applicant Party
Face Amount
Expiry Date
 
 
 
 
 



CHATTEL PAPER






--------------------------------------------------------------------------------





EXHIBIT D
(See Section 3.10 and 3.11 of Security Agreement)
INTELLECTUAL PROPERTY RIGHTS
PATENTS
Name of Grantor
Patent Description
Patent Number
Issue Date
Boyd Assets Co.
Beverage Quality Control Apparatus And Method
6062126
5/16/2000
Boyd Assets Co.
Device For Preparing Milk Froth For Cappuccino
6786138
9/7/2004



PATENT APPLICATIONS
Name of Grantor
Patent Application
Application Filing Date
Application Serial Number
None.
 
 
 



REGISTERED TRADEMARKS
Name of Grantor
Trademark
Registration Date
Registration Number
Farmer Bros. Co.
See Attachment III
 
 
FBC Finance Company
See Attachment IV
 
 
Coffee Bean International, Inc.
See Attachment V
 
 
Boyd Assets Co.
 
 
 
China Mist Brands, Inc.
 
 
 



TRADEMARK APPLICATIONS
Name of Grantor
Trademark Application
Application Filing Date
Application Serial Number
None.
 
 
 



REGISTERED COPYRIGHTS




--------------------------------------------------------------------------------




Name of Grantor
Copyright
Registration Date
Registration Number
Farmer Bros. Co.
Farmer Brothers route accounting
09/22/1981
TXu00082758
Farmer Bros. Co.
The Brewmatic/Daw prescription for success
04/22/1982
TX0001130633
China Mist Brands, Inc.
Oasis Design
08/30/1995
VA0000746115
China Mist Brands, Inc.
Why switch to China Mist?
06/01/1992
TX0003332425
Boyd Assets Co.
Expresso Cleaning Ticket for Reneka 123.
08/08/2002
TXu001061982
Boyd Assets Co.
COFFEE HOUSE ROASTERS HI-REV COFFEE.
09/06/2007
VA0001626268







--------------------------------------------------------------------------------





FARMER BROS. CO.
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS
Mark
Class
App. No.
App. Date
Reg. No.
Rep. Date
18TH STREET BLEND
30
85659675
22-Jun-12
4408196
24-Sep-13
APPLE BLOSSOM
30
74488012
8-Feb-94
2021164
3-Dec-96
ARABICA RUSH
30
77195724
1-Jun-07
3404583
1-Apr-08
ATLANTIC CITY BLEND Design
30
74409863
1-Jul-93
1856377
27-Sep-94
BENCHMARK
30
73389215
27-Sep-82
1299740
9-Oct-84
BREWMATIC.
16
73149436
21-Nov-77
1099530
15-Aug-78
BREWMATIC & Coffee Cup Design
11
75040567
4-Jan-96
2083159
29-Jul-97
CAFE ROYAL
30
73409018
12-Jan-83
1300828
16-Oct-84
CAIN’S (Stylized)
30
71690529
30-Jun-55
682261
21-Jul-59
CAIN’S CAFE BISTRO
30
75291900
14-May-97
2235142
23-Mar-99
CCP & Cup Design
35
72412191
10-Jan-72
956655
3-Apr-73
CCP CUSTOM COFFEE PLAN A DIVISION OF FARMER BROTHERS “EXCEPTIONAL FULL-SERVICE!”
& Design
39
77231937
17-Jul-07
3434591
27-May-08
Chef in a Box Design
29
74598476
14-Nov-94
1933113
7-Nov-95
CHICAGO BLUES BLEND
30
77104148
9-Feb-07
3425309
13-May-08
CHOCOLATE CHERRY KISS
30
74615906
27-Dec-94
1961683
12-Mar-96
CHRISTMAS TRADITIONS
30
75053785
5-Feb-96
2024026
17-Dec-96
CINNAMON SENSATION
30
74488132
8-Feb-94
1998568
3-Sep-96
COFFEE CROWN
29
74120756
15-Nov-90
1682453
7-Apr-92
Coffee Mill Design
30
73778030
31-Jan-89
1560061
10-Oct-89
COFFEE OF THE MONTH CLUB
30
73108935
8-Dec-76
1115462
20-Mar-79
COLLABORATIVE COFFEE
30
87073939
16-Jun-16
5183482
11-Apr-17
COLLABORATIVE COFFEE FARM DIRECT Design
30
87073951
16-Jun-16
5183483
11-Apr-17
CONSISTENTLY GOOD! (Stylized)
1
73423227
25-Apr-83
1317485
5-Feb-85
CRANBERRY APPLE JUBILEE
30
74488015
8-Feb-94
2067449
3-Jun-97
CUP O’ FLAVOR
30
75041011
5-Jan-96
2033694
28-Jan-97
CUSTOM COFFEE PLAN
42
72391809
12-May-71
952353
30-Jan-73
Design
30, 35
85173787
10-Nov-10
4021853
6-Sep-11
EARL GREY’S BEST
30
74488107
8-Feb-94
2178725
4-Aug-98
16-Apr-85
EMERALD CREAM
30
73491720
26-Jul-84
1331147
 
ENCHANTING MOMENTS
30
74488016
8-Feb-94
2019529
26-Nov-96
ENGLISH TRADITION
30
74488108
8-Feb-94
2018073
19-Nov-96
FARMER BROTHERS (Stylized in Football Logo)
30
77060582
8-Dec-06
3293093
18-Sep-07
FARMER BROTHERS (Stylized)
30
71617750
16-Aug-51
627465
22-May-56





--------------------------------------------------------------------------------




FARMER BROTHERS COFFEE (Stylized)
11
78323502
5-Nov-03
3003644
4-Oct-05
FARMER BROTHERS
30
71617751
16-Aug-51
627932
29-May-56
CONSISTENTLY GOOD! (Stylized)
FARMER BROTHERS
39
85045571
21-May-10
3916564
8-Feb-11
FOODSERVICE & Design
FARMER BROTHERS
30
86270545
2-May-14
4797825
25-Aug-15
FINLEY LTD. & Ship Design
30
73702278
21-Dec-87
1564877
7-Nov-89
FIRST CLASS (Stylized)
30
73662821
26-May-87
1511358
1-Nov-88
FLAME ROOM
30
78449636
13-Jul-04
2992426
6-Sep-05
FLAV-R-SAVR
30
73699595
7-Dec-87
1510324
25-Oct-88
IRELAND
30
73505089
22-Oct-84
1413234
14-Oct-86
ISLAND MEDLEY
30
76543069
25-Aug-03
2874058
17-Aug-04
JAMAICAN TROPICAL
30
85816083
4-Jan-13
4487242
25-Feb-14
JAVA GUYS
35
78473320
25-Aug-04
3166168
31-Oct-06
JUSTIN LLOYD
30
75320032
7-Jul-97
2167683
23-Jun-98
LIMITED EDITION
30
73371227
23-Jun-82
1277254
8-May-84
 
 
 
27-Aug-96
LIVELY LEMON
30
74488109
8-Feb-94
1997337
 
MCGARVEY & Design (coffee mill)
30
73722200
14-Apr-88
1520031
10-Jan-89
MCGARVEY & Design (coffee cup)
30
78351688
14-Jan-04
2951570
17-May-05
MCGARVEY & Design (coffee mill)
30
75037481
26-Dec-95
2036865
2-Feb-1997
MCGARVEY
30
86270267
2-May-14
4656044
16-Dec-14
MELLO-CUP
30
77334774
20-Nov-07
3479735
5-Aug-08
METROPOLITAN (Stylized)
30
85735588
21-Sep-12
4404653
17-Sep-13
MISTY MINT
30
78545858
11-Jan-05
3057506
7-Feb-06
OUR VERY BEST COFFEE & Design
30
73494756
13-Aug-84
1431383
3-Mar-87
PAN GUARD
29
72350738
6-Feb-70
930603
7-Mar-72
PEAKS OF KILIMANJARO
30
73717363
18-Mar-88
1523704
7-Feb-89
PREBICA
30
73812735
17-Jul-89
1584980
27-Feb-90
PRIVATE STOCK
30
77775972
7-Jul-09
3791695
18-May-10
REFRESHINGLY MINT
30
75451092
16-Mar-98
2222888
9-Feb-99
S (Stylized)
30
78806207
3-Feb-06
3620988
12-May-09
S (Stylized)
21
78828335
3-Mar-06
3482308
5-Aug-08
S (Stylized)
29
78828333
3-Mar-06
3490458
19-Aug-08
S (Stylized)
21
78805679
2-Feb-06
3589087
10-Mar-09
S SUPERIOR COFFEE
30
78806216
3-Feb-06
3581746
24-Feb-09
S SUPERIOR COFFEE
29
78828338
3-Mar-06
3473876
22-Jul-08
SIERRA BRAND - Stylized
30
71432341
25-May-40
387305
13-May-41
SIERRA BRAND & Design
29
74420478
2-Aug-93
1841952
28-Jun-94
SIERRA HERB & Design
30
74652053
27-Mar-95
2058024
29-Apr-97
SIGNATURE CUP
30
78772149
13-Dec-05
3283814
21-Aug-07





--------------------------------------------------------------------------------




SIMPLY LEMON
30
74487364
8-Feb-94
2044052
11-Mar-97
SIP CITY
30
78202081
10-Jan-03
3130483
15-Aug-06
SOUTH BAY BLEND
30
85659677
22-Jun-12
4404442
17-Sep-13
SPECIAL EDITION
30
73249523
8-Feb-80
1200570
6-Jul-82
SPICED ORANGE GLOW
30
74488106
8-Feb-94
1993826
13-Aug-96
SPICEY ORANGE DELIGHT
30
74488136
8-Feb-94
1993827
13-Aug-96
STA-WHITE
I
73488801
9-Jul-84
1362767
1-Oct-85
SUCAF
30
78095703
29-Nov-01
2700391
25-Mar-03
SUNNY CUP (Stylized)
30
72116801
30-Mar-61
725429
19-Dec-61
SUNTIPT
32
73322676
7-Aug-81
1508491
11-Oct-88
SUPERIOR
21
75306825
11-Jun-97
2685044
11-Feb-03
SUPERIOR
30
72054111
23-Jun-58
696503
19-Apr-60
SUPERIOR COFFEE SINCE 1908 & Design
30
74591432
27-Oct-94
2004995
1-Oct-96
SUPERIOR CUSTOM BLEND
30
72048593
27-Mar-58
686961
20-Oct-59
SWEET JAMAICAN TROPICAL
30
85816079
4-Jan-13
4487241
25-Feb-14
VIENNA BLEND & Design
30
73558066
13-Sep-85
1405167
I2-Aug-1986
WB
30
71503060
31-May-46
433708
28-Oct-47
WECHSLER
30
72303970
31-Jul-68
875270
19-Aug-69
WILD OWL
30
87361668
7-Mar-17
5434584
27-Mar-18
WORLD’S FINEST
30
74215414
25-Oct-91
2384401
12-Sep-00
WORLD’S FINEST
30
73403350
22-Nov-82
1288497
31-Jul-84











--------------------------------------------------------------------------------





STATE TRADEMARK REGISTRATIONS
State
Mark
International
Class(es)
Registration No.
Registration Date
Comments
Arizona
FARMER BROTHERS
20, 42
9037941
26-OCT-2017
Registered Trade Name.
California
COFFEE MAN
42
47829
01-MAY-1970
Registered.
California
Design Only
11
47829
01-MAY-1970
Registered.
California
DIPLOMAT
11, 21
47830
01-MAY-1970
Registered.
California
INTERNATIONAL
30
47834
04-MAY-1970
Registered.
California
M & K BLEND
30
69173
13-APR-1983
Registered.
California
PAN GUARD
30
47821
01-MAY-1970
Registered.
Nebraska
FARMER BROTHERS
42
10251620
03-NOV-2017
Registered Trade Name.
North Dakota
FARMER BROTHERS
35
44181700
15-NOV-2017
Registered Trade Name.
Ohio
FARMER BROTHERS
20, 42
4084426
17-OCT-2017
Registered Trade Name.
Wisconsin
FARMER BROTHERS
35
08-NOV-2017
Registered.
Wyoming
FARMER BROTHERS
20, 42
2017-000775739
09-NOV-2017
Registered Trade Name.









--------------------------------------------------------------------------------







FBC FINANCE COMPANY
Mark Image
Mark
Status
Country
Owner
App. No.
App. Date
Req No.
Req. Date
Next Due Date
Class
Goods/Services
exhibit1012image1.gif [exhibit1012image1.gif]
BREWMATIC & Coffee Cup Design
Registered
Australia
FBC Finance Co.
1139487
06-Oct-2006
1139487
12-May-2008
Renewal due. 10/6/2016 “we have standing instructions to NOT renew the foreign
“Brewmatic” marks”
11
Electrically operated automatic ground coffee dispensers primarily for
commercial use, electric hot plates, electric coffee makers primarily for
commercial use, beverage dispensers primarily for commercial use
exhibit1012image1.gif [exhibit1012image1.gif]
BREVVMATIC 8. Coffee Cup Design
Registered
Canada
FBC Finance Co.
1195424
31-Oct-2003
TMA644,777
21-Jul-2005
Renewal due. 7/21/2020 “we have standing instructions to NOT renew the foreign
“Brewmatic” marks”
N/A
Electrically operated coffee brewing apparatus, electrically operated automatic
ground coffee dispensers, electronically operated warming and hot plates,
electrically operated hot chocolate and iced tea makers and dispensers,
electronically operated





--------------------------------------------------------------------------------




FBC FINANCE COMPANY
exhibit1012image1.gif [exhibit1012image1.gif]
BREWMATIC & Coffee Cup Design
Registered
China (People’s Republic)
FBC Finance Co
3892989
16-Jan-2004
3892989
28-Nov-2005
Renewal due. 11/27/2015 “we have standing instructions to NOT renew the foreign
“Brewmatic” marks”
11
Electronically operated coffee brewing apparatus, electrically operated
automatic ground coffee dispensers, electrically operated warming and hot
plates, electrically operated hot chocolate and iced tea makers and dispensers,
electronically operated
exhibit1012image1.gif [exhibit1012image1.gif]
BREWMATIC & Coffee Cup Design
Registered
Memo
FBC Finance Co.
704370
25-Feb-2005
981669
24-Apr-2007
Renewal due.
2/25/2015 “we have standing instructions to NOT renew the foreign “Brewmatic”
marks”
11 
Electronically operated coffee brewing apparatus, electronically operated
automatic ground coffee dispensers, electronically operated warming and hot
plates, electronically operated hot chocolate and iced tea makers and
dispensers, electronically operated b





--------------------------------------------------------------------------------




FBC FINANCE COMPANY
 
exhibit1012image1.gif [exhibit1012image1.gif]
BREWMATIC 8 Coffee Cup Design
Registered
South Africa
FBC Finance Co
2005-23098
27-Oct-2005
2005-23098
21-Jan-2010
Renewal due 10/27/2015 “we have standing instructions to NOT renew the foreign
“Brewmatic” marks”
11
Electronically operated automatic ground coffee dispensers unmanly for
commercial use, electric hot plates, electric coffee makers unmanly for
commercial use; beverage dispensers primarily for commercial use
 
exhibit1012image1.gif [exhibit1012image1.gif]
BREWMATIC 8 Coffee Cup Design
Registered
South Africa
FBC Finance Co.
2005-23099
27-Oct-2005
2005-23099
21-Jan-2010
Renewal due. 10/27/2015 *we have standing instructions to NOT renew the foreign
“Brewmatic” marks
21
Electronically operated automatic ground coffee dispensers primarily for
commercial use, electric hot plates, electric coffee makers primarily for
commercial use, beverage dispensers unmanly for commercial use











--------------------------------------------------------------------------------





COFFEE BEAN INTERNATIONAL, INC.
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS
Mark
Class
App. No.
App. Date
Reg. No.
Reg. Date
1K COFFEE COMPANY & Design
30
85/238,347
9-Feb-11
4276318
15-Jan-13
1K (Stylized)
30
85238308
9-Feb-11
4332336
7-May-13
BLACK MAGIC BLEND
30
77/799,143
6-Aug-09
3792506
25-May-10
BLENDER LATTE
30
75/266,702
31-Mar-97
2155875
5-May-98
BLENDER MOCHA
30
75/266,703
31-Mar-97
2153235
21-Apr-98
BLUE PARROT (c-store line)
30
76/296,597
6-Aug-01
2608264
13-Aug-02
CAFE TIERRA
30
77216073
26-Jun-07
3456837
1-Jul-08
COFFEE BEAN INTERNATIONAL
30
77615099
14-Nov-08
3697980
20-Oct-09
COUNTRY SPICE
30
73/174,868
12-Jun-78
1140486
14-Oct-80
CRAFTY MULE BLEND
30
85/466,480
7-Nov-11
4276931
15-Jan-13
EARTH BLEND
30
85082693
12-Jul-10
4037206
11-Oct-11
ECOTRADE ESPRESSO
30
77799153
6-Aug-09
3754716
2-Mar-10
ESPRESSO BARISTA
30
74/374,640
2-Apr-93
1823030
22-Feb-94
GOLDEN PECAN
30
74/564,284
22-Aug-94
1967411
9-Apr-96
GOLDEN PECAN
30
73/648,314
9-Mar-87
1481764
22-Mar-88
MARRAKESH ESPRESSO
30
77799156
6-Aug-09
3754717
2-Mar-10
MIDNIGHT SATIN BLEND
30
77799146
6-Aug-09
3792507
25-May-10
NORTHWEST ESPRESSO
30
77604047
30-Oct-08
3631110
2-Jun-09
PANACHE
30
74/538,334
16-Jun-94
1943254
19-Dec-95
PANACHE
30
74/374,830
2-Apr-93
1860488
25-Oct-94
PEAK ROAST
30
77604054
30-Oct-08
3650154
7-Jul-09
PORTLAND BLEND
30
77604042
30-Oct-08
3631109
2-Jun-09
PORTLAND COFFEEHOUSE BLEND
30
85659662
22-Jun-12
4398636
10-Sep-13
PROJECT DIRECT
30
77685711
6-Mar-09
3797061
1-Jun-10
PROMETHEUS BLEND
30
85010513
9-Apr-10
3921199
15-Feb-11
PUBLIC DOMAIN
43
77785259
20-Jul-09
3819654
13-Jul-10
PUBLIC DOMAIN
35
77785256
20-Jul-09
3819653
13-Jul-10
PUBLIC DOMAIN
30
77785254
20-Jul-09
3819652
13-Jul-10
SILKY JAZZ
30
77799148
6-Aug-09
3752290
23-Feb-10
SILVER SPUR
30
85506477
30-Dec-11
4287831
12-Feb-13
SUNDAY BEST
30
74/582,014
4-Oct-94
1991997
6-Aug-96
Tamper Design
30
77856554
23-Oct-09
3858166
5-Oct-10
Tamper Design
35
77856552
23-Oct-09
3858165
5-Oct-10
Tamper Design
43
77856550
23-Oct-09
3858164
5-Oct-10
UN MOMENTO
30
75/976,003
15-Sep-94
2072891
17-Jun-97
XANADU
30
74/802,307
25-Oct-93
1905109
11-Jul-95
YOUR NEIGHBORHOOD’S BEST COFFEE
30
76/305,933
23-Aug-01
2628021
1-Oct-02











--------------------------------------------------------------------------------





BOYD ASSETS CO.
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS


Trademark
Jurisdiction
Reg. No.
Appl. No.
Reg. Date
Filing Date
Status
423 1/2
United States
4530330
85715700
13-May-2014
29-Aug-2012
REGISTERED
BIG STAR
United States
4530332
85715720
13-May-2014
29-Aug-2012
REGISTERED
exhibit1012image2.gif [exhibit1012image2.gif]BOYD’S
(Stylized Letters)
United States
4601972
85676776
9-Sep-2014
13-Jul-2012
REGISTERED
BOYD'S 1900
exhibit1012image3.gif [exhibit1012image3.gif]
United States
5560062
87769303
11-Sep-2018
24-Jan-2018
REGISTERED
BOYDS
United States
1844292
74344853
12-Jul-1994
31-Dec-1992
REGISTERED
BOYDS COFFEE




exhibit1012image4.gif [exhibit1012image4.gif]
United States
2771750
78178040
7-Oct-2003
24-Oct-2002
REGISTERED
BOYD’S FREEZERS
United States
5325013
87105249
31-Oct-2017
15-Jul-2016
REGISTERED
CAFE ROJAS
United States
2731365
76343523
1-Jul-2003
28-Nov-2001
REGISTERED
CHOCOLATE MACK NUT
United States
4394132
85715758
27-Aug-2013
29-Aug-2012
REGISTERED - SUPPLEMENTAL REGISTER
COFFEE HOUSE FREEZERS
United States
2400168
75867856
31-Oct-2000
9-Dec-1999
REGISTERED
COFFEE HOUSE ROAST
United States
3594470
77542947
24-Mar-2009
8-Aug-2008
REGISTERED
COFFEE HOUSE ROASTERS
United States
1346576
73458816
2-Jul-1985
27-Dec-1983
REGISTERED
exhibit1012image5.gif [exhibit1012image5.gif]COFFEE HOUSE ROASTERS & Design 




United States
2755179
76326644
26-Aug-2003
16-Oct-2001
REGISTERED
COFFEE PROFILER
United States
3325548
78263263
30-Oct-2007
17-Jun-2003
REGISTERED
exhibit1012image6.gif [exhibit1012image6.gif]Cup Saucer & Sunburst Design 



United States
1789276
74341497
24-Aug-1993
21-Dec-1992
REGISTERED
DRINK LIFE STRONG
United States
4251067
85406994
27-Nov-2012
25-Aug-2011
REGISTERED
EARL ON ICE
United States
1639390
74011672
26-Mar-1991
18-Dec-1989
REGISTERED
ESPRESSO SOLO
United States
1932987
74585338
7-Nov-1995
13-Oct-1994
REGISTERED
ESTABLISHED 1900. SERIOUSLY.
United States
4495551
85676806
11-Mar-2014
13-Jul-2012
REGISTERED
FRENCH NO. 6
United States
2686419
76409865
11-Feb-2003
20-May-2002
REGISTERED
FUEL. NOT FASHION.
United States
4269142
85406965
1-Jan-2013
25-Aug-2011
REGISTERED
GOOD MORNING
United States
4530333
85715769
13-May-2014
29-Aug-2012
REGISTERED
GORGE
United States
4530331
85715711
13-May-2014
29-Aug-2012
REGISTERED
HAZELNUT GROVE
United States
4530340
85715902
13-May-2014
29-Aug-2012
REGISTERED





--------------------------------------------------------------------------------




Trademark
Jurisdiction
Reg. No.
Appl. No.
Reg. Date
Filing Date
Status
HI-REV
United States
3012300
78976394
1-Nov-2005
27-Jan-2004
REGISTERED
HI-REV
United States
3538538
78358349
25-Nov-2008
27-Jan-2004
REGISTERED
ISLAND MIST
United States
2300750
75437781
14-Dec-1999
20-Feb-1998
REGISTERED
ITALIA D’ORO
United States
1544708
73703229
20-Jun-1989
28-Dec-1987
REGISTERED
ITALIA D’ORO
United States
1829521
74359175
5-Apr-1994
16-Feb-1993
REGISTERED
ITALIA D’ORO
United States
1556710
73768498
19-Sep-1989
9-Dec-1988
REGISTERED
ITALIA D’ORO FRESCANTE
United States
2631420
76340818
8-Oct-2002
21-Nov-2001
REGISTERED
LODGE ROAST
United States
4530334
85715796
13-May-2014
29-Aug-2012
REGISTERED
LOST LAKE
United States
4530335
85715809
13-May-2014
29-Aug-2012
REGISTERED
MARKET ROAST
United States
2815516
76386269
17-Feb-2004
20-Mar-2002
REGISTERED
MEDALLION
United States
1494437
73688836
28-Jun-1988
9-Oct-1987
REGISTERED
exhibit1012image7.gif [exhibit1012image7.gif]Misc. Design (Red Wagon) 




United States
1307925
73460486
4-Dec-1984
11-Jan-1984
REGISTERED
MOCHACCINO
United States
1913576
74370182
22-Aug-1995
22-Mar-1993
REGISTERED
MOTORINO
United States
4530336
85715816
13-May-2014
29-Aug-2012
REGISTERED
NIGHT DOCK
United States
4530337
85715830
13-May-2014
29-Aug-2012
REGISTERED
NO WIMPS ALLOWED
United States
3493838
78470544
26-Aug-2008
19-Aug-2004
REGISTERED
RED WAGON
United States
827239
72207108
11-Apr-1967
30-Nov-1964
REGISTERED
RED WAGON
United States
4530378
85738129
13-May-2014
25-Sep-2012
REGISTERED
RIP CITY COFFEE
United States
2801849
76424598
6-Jan-2004
26-Jun-2002
REGISTERED
RITE-NOW
United States
1731405
74182495
10-Nov-1992
5-Jul-1991
REGISTERED
STEADY HAND
United States
4530339
85715839
13-May-2014
29-Aug-2012
REGISTERED
STEVEDORE
United States
4530338
85715836
13-May-2014
29-Aug-2012
REGISTERED
STREAMLINER
United States
4530341
85715911
13-May-2014
29-Aug-2012
REGISTERED
TECHNI-BREW
United States
1468924
73617741
15-Dec-1987
2-Sep-1986
REGISTERED
TECHNIBREW
exhibit1012image8.gif [exhibit1012image8.gif]
United States
5347620
87221753
28-Nov-2017
31-Oct-2016
REGISTERED
THE REAL COFFEE EXPERTS
United States
1630228
74022142
1-Jan-1991
24-Jan-1990
REGISTERED
THE REAL COFFEE EXPERTS
United States
1676131
74017215
18-Feb-1992
8-Jan-1990
REGISTERED
VIAGGIO
United States
2109723
75044729
28-Oct-1997
17-Jan-1996
REGISTERED - TO BE CANCELLED
FLAV-R-FLO
United States
782274
72175628
29-Dec-1964
23-Aug-1963
REGISTERED - TO BE CANCELLED
GOURMET MEDALLION
United States
1341288
73512257
11-Jun-1985
6-Dec-1984
REGISTERED - TO BE CANCELLED
RED WAGON
United States
1307924
73460485
4-Dec-1984
11-Jan-1984
REGISTERED - TO BE CANCELLED
TECHNI-BREW Design
United States
1913198
74562375
22-Aug-1995
18-Aug-1994
REGISTERED - TO BE CANCELLED
THE REAL COFFEE EXPERTS
United States
1310576
73435130
18-Dec-1984
18-Jul-1983
REGISTERED - TO BE CANCELLED







--------------------------------------------------------------------------------





CHINA MIST BRANDS, INC.
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS




--------------------------------------------------------------------------------




Mark
International
Class(es)
Application No.
Filing Date
Registration No.
Registration Date
Status
CHINA MIST
exhibit1012image9.gif [exhibit1012image9.gif]
30
73547909
15-JUL-1985
1386975
18-MAR-1986
Registered.


CHINA MIST
30
74535507
09-JUN-1994
1896388
30-MAY-1995
Registered.
CHINA MIST
exhibit1012image10.gif [exhibit1012image10.gif]
25
74568719
01-SEP-1994
1915113
29-AUG-1995
Registered.
CHINA MIST
exhibit1012image11.gif [exhibit1012image11.gif]
30, 32, 35
86579130
27-MAR-2015
 
Pending; Intent to Use (Statement of Use filed 10/13/2018).
CHINA MIST
35
86579242
27-MAR-2015
4845567
03-NOV-2015
Registered.
CHINAMIST
exhibit1012image12.gif [exhibit1012image12.gif]
30, 35
86982257
27-MAR-2015
5247363
18-JUL-2017
Registered.
CHINAMIST
exhibit1012image13.gif [exhibit1012image13.gif]
30
86578982
27-MAR-2015
5525153
24-JUL-2018
Registered.
CHINAMIST
exhibit1012image14.gif [exhibit1012image14.gif]
30, 32
86579055
27-MAR-2015
5525154
24-JUL-2018
Registered.
CHINAMIST
exhibit1012image15.gif [exhibit1012image15.gif]
30, 35
86982317
27-MAR-2015
5247364
18-JUL-2017
Registered.
FIESTA FRIA
30
78210908
04-FEB-2003
2813034
10-FEB-2004
Registered.
FRENZY


exhibit1012image16.gif [exhibit1012image16.gif]
30
74423042
11-AUG-1993
1838029
31-MAY-1994
Registered.
LEAVES PURE TEAS
exhibit1012image17.gif [exhibit1012image17.gif]
30
78075290
23-JUL-2001
2760266
02-SEP-2003
Registered; Partial Section 2(F).
MANGO FRIO
30
78210911
04-FEB-2003
2813035
10-FEB-2004
Registered.
TEA-LC
37
78076730
31-JUL-2001
2552811
26-MAR-2002
Registered.
TEA-LOVING CARE
37
74547961
11-JUL-1994
1920208
19-SEP-1995
Registered.
TEA-SHIRT
25
78076742
31-JUL-2001
3101411
06-JUN-2006
Registered; Section 2(F).
TEA-SHIRTS
exhibit1012image18.gif [exhibit1012image18.gif]
25
74483771
28-JAN-1994
1984494
02-JUL-1996
Registered.
THE SIMPLICITY OF TEA
30
78074534
18-JUL-2001
2725904
10-JUN-2003
Registered.
TRIBERRY DELIGHT
30
86423853
14-OCT-2014
4875573
22-DEC-2015
Registered.
TRUE LEAVES ICED TEA
exhibit1012image19.gif [exhibit1012image19.gif]
30
77501235
17-JUN-2008
3712901
17-NOV-2009
Registered.





--------------------------------------------------------------------------------





EXHIBIT E
COMMERCIAL TORT CLAIMS
 






--------------------------------------------------------------------------------





EXHIBIT F
INTENTIONALLY OMITTED






--------------------------------------------------------------------------------





EXHIBIT G
(See Section 3.13 of Security Agreement and Definition of “Pledged Collateral”)
LIST OF PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY
STOCKS
Name of Grantor
Issuer
Certificate Number(s)
Number of Shares
Class of Stock
Percentage of Outstanding Shares
Farmer Bros. Co.
FBC Finance Company
 
 
Common
100%
Farmer Bros. Co.
Coffee Bean Holding Co., Inc.
 
 
Common
100%
Coffee Bean Holding Co., Inc.
Coffee Bean International, Inc.
 
 
Common
100%
Farmer Bros. Co.
Boyd Assets Co.
 
 
Common
100%
Farmer Bros. Co.
Tea Leaf Acquisition Corp. (n/k/a China Mist Brands, Inc.)
 
 
Common
100%



BONDS
Name of Grantor
Issuer
Number
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 



GOVERNMENT SECURITIES
Name of Grantor
Issuer
Number
Type
Face Amount
Coupon Rate
Maturity
 
 
 
 
 
 
 



OTHER SECURITIES OR OTHER INVESTMENT PROPERTY
(CERTIFICATED AND UNCERTIFICATED)
Name of Grantor
Issuer
Description of Collateral
Percentage Ownership Interest
 
 
 
 











--------------------------------------------------------------------------------





EXHIBIT H
(See Section 3.1 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED
1.    Farmer Bros. Co.: Secretary of State of the State of Delaware
2.    Coffee Bean International, Inc.: Secretary of State of the State of Oregon
3.    Coffee Bean Holding Co., Inc.: Secretary of State of the State of Delaware
4.    FBC Finance Company: Secretary of State of the State of California
5.    China Mist Brands, Inc.: Secretary of State of the State of Delaware
6.    Boyd Assets Co.: Secretary of State of the State of Delaware












--------------------------------------------------------------------------------





EXHIBIT I
(See Section 4.4 and 4.8 of Security Agreement)
AMENDMENT
This Amendment, dated _______, ___ is delivered pursuant to Section 4.4 of the
Security Agreement referred to below. All defined terms herein shall have the
meanings ascribed thereto or incorporated by reference in the Security
Agreement. The undersigned hereby certifies that the representations and
warranties in Article III of the Security Agreement are and continue to be true
and correct. The undersigned further agrees that this Amendment may be attached
to that certain Amended and Restated Pledge and Security Agreement, dated as of
November 6, 2018, between the undersigned, as the Grantors, and JPMorgan Chase
Bank, N.A., as the Administrative Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Security Agreement”) and that the Collateral listed on Schedule I
to this Amendment shall be and become a part of the Collateral referred to in
said Security Agreement and shall secure all Secured Obligations referred to in
the Security Agreement.


By:             
Name:         
Title:         










--------------------------------------------------------------------------------





SCHEDULE I TO AMENDMENT
COMMERCIAL TORT CLAIMS
Name of Grantor
Description of Claim
Parties
Case Number; Name of Court where Case was Filed
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





EXHIBIT J
FORM OF COPYRIGHT SECURITY AGREEMENT
(see attached)










--------------------------------------------------------------------------------





EXECUTION VERSION
COPYRIGHT SECURITY AGREEMENT
This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
as of ______, 20__, by and among FARMER BROS. CO., a Delaware corporation (the
“Borrower”), BOYD ASSETS CO., a Delaware corporation (“Boyd Assets”), CHINA MIST
BRANDS, INC., a Delaware corporation (“China Mist”), COFFEE BEAN INTERNATIONAL,
INC., an Oregon corporation (“Coffee Bean”), FBC FINANCE COMPANY, a California
corporation (“FBC”), and COFFEE BEAN HOLDING CO., INC., a Delaware corporation
(“Coffee Bean Holdings”, and together with the Borrower, Boyd Assets, China
Mist, Coffee Bean, and FBC, each an “Initial Grantor”; the Initial Grantors,
together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to the Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below),
by executing a Security Agreement Supplement, collectively, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 6, 2018 (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Grantors, the Administrative Agent and the Lenders, the Lenders have agreed
to make certain financial accommodations available to the Borrower from time to
time pursuant to the terms and conditions thereof;
WHEREAS, the Lenders are willing to make the financial accommodations to the
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to the
Administrative Agent, on behalf of the Secured Parties, that certain Amended and
Restated Pledge and Security Agreement, dated as of November 6, 2018 (including
all exhibits thereto, as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Security Agreement”);
WHEREAS, pursuant to the Security Agreement, each Grantor pledged and granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Copyright Collateral (as defined below); and
WHEREAS, pursuant to the Security Agreement, each Grantor has agreed to execute
and deliver this Copyright Security Agreement in order to record the security
interest granted to the Administrative Agent, for the benefit of the Secured
Parties, with the United States Copyright Office;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.
2.    GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
pledges, collaterally assigns and grants to the Administrative Agent, on behalf
of the Secured Parties, to secure the prompt and complete payment and
performance of the Secured Obligations, a security interest


2

--------------------------------------------------------------------------------




(referred to in this Copyright Security Agreement as the “Security Interest”) in
all of such Grantor’s right, title and interest in, to and under the following,
whether now owned or hereafter acquired or arising (collectively, the “Copyright
Collateral”):
(a)    all of its copyright registrations and applications for registration
thereof listed on Schedule I;
(b)    all renewals of the foregoing;
(c)    the right to sue for past, present, and future infringements of any of
the foregoing; and
(d)    all products and proceeds (as that term is defined in the UCC) of the
foregoing, including all income, royalties, damages, and payments now or
hereafter due and/or payable thereunder, including damages and payments for past
or future infringements thereof.
3.    SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by any Grantor to the Secured Parties, whether or not they are
unenforceable or not allowable due to the existence of an insolvency proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interests granted to the Administrative Agent, on behalf of the Secured Parties,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Security Interest in the Copyright Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Copyright Security Agreement and the
Security Agreement, the Security Agreement shall control.
5.    RESERVED.
6.    COUNTERPARTS. This Copyright Security Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Copyright Security Agreement. Delivery of an executed counterpart of a signature
page of this Security Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Security Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. This Copyright Security Agreement is a
Loan Document.


2

--------------------------------------------------------------------------------




7.    CHOICE OF LAW. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.    MISCELLANEOUS. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CONSENT TO JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN
SECTIONS 8.17 AND 8.18 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[Signature Page Follows]




2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:

FARMER BROS. CO.


By:            
Name:
Title:        
BOYD ASSETS CO.


By:             
Name:    
Title:        
CHINA MIST BRANDS, INC.


By:             
Name:    
Title:        
COFFEE BEAN INTERNATIONAL, INC.


By:            
Name:
Title:
FBC FINANCE COMPANY


By:            
Name:
Title:
COFFEE BEAN HOLDING CO., INC.


By:            
Name:
Title:




--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.


By:            
Name:
Title:










--------------------------------------------------------------------------------





SCHEDULE 1
TO
COPYRIGHT SECURITY AGREEMENT
U.S. COPYRIGHT REGISTRATIONS
Grantor
Copyright
Registration Number
Registration Date
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------





EXHIBIT K
FORM OF PATENT SECURITY AGREEMENT
(See attached)










--------------------------------------------------------------------------------





EXECUTION VERSION
PATENT SECURITY AGREEMENT
This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made as of
______, 20__, by and among FARMER BROS. CO., a Delaware corporation (the
“Borrower”), BOYD ASSETS CO., a Delaware corporation (“Boyd Assets”), CHINA MIST
BRANDS, INC., a Delaware corporation (“China Mist”), COFFEE BEAN INTERNATIONAL,
INC., an Oregon corporation (“Coffee Bean”), FBC FINANCE COMPANY, a California
corporation (“FBC”), and COFFEE BEAN HOLDING CO., INC., a Delaware corporation
(“Coffee Bean Holdings”, and together with the Borrower, Boyd Assets, China
Mist, Coffee Bean, and FBC, each an “Initial Grantor”; the Initial Grantors,
together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to the Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below),
by executing a Security Agreement Supplement, collectively, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 6, 2018 (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Grantors, the other grantors party thereto, the Administrative Agent and the
Lenders, the Lenders have agreed to make certain financial accommodations
available to the Borrower from time to time pursuant to the terms and conditions
thereof;
WHEREAS, the Lenders are willing to make the financial accommodations to the
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to the
Administrative Agent, on behalf of the Secured Parties, that certain Amended and
Restated Pledge and Security Agreement, dated as of November 6, 2018 (including
all exhibits thereto, as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Security Agreement”);
WHEREAS, pursuant to the Security Agreement, each Grantor pledged and granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Patent Collateral (as defined below); and
WHEREAS, pursuant to the Security Agreement, each Grantor has agreed to execute
and deliver this Patent Security Agreement in order to record the security
interest granted to the Administrative Agent, for the benefit of the Secured
Parties, with the United States Patent and Trademark Office;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.
2.    GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
pledges, collaterally assigns and grants to the Administrative Agent, on behalf
of and for the ratable benefit of the Secured Parties, to secure the prompt and
complete payment and performance of the Secured


2

--------------------------------------------------------------------------------




Obligations, a security interest (referred to in this Patent Security Agreement
as the “Security Interest”) in all of such Grantor’s right, title and interest
in, to and under the following, whether now owned or hereafter acquired or
arising (collectively, the “Patent Collateral”):
(a)    all of its patents and patent applications listed on Schedule I;
(b)    all reissues, divisions, continuations, renewals, extensions and
continuations-in-part of the foregoing;
(c)    all rights to sue for past, present, and future infringements thereof;
and
(d)    all products and proceeds (as that term is defined in the UCC) of the
foregoing, including all income, royalties, damages, claims and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past and future infringements thereof.
3.    SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute pan of the Secured Obligations and would
be owed by any Grantor to the Secured Parties whether or not they are
unenforceable or not allowable due to the existence of an insolvency proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to the Administrative Agent, on behalf of the Secured Parties, pursuant to the
Security Agreement. Each Grantor hereby acknowledges and affirms that the rights
and remedies of the Administrative Agent with respect to the Security Interest
in the Patent Collateral made and granted hereby are more fully set forth in the
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein. To the extent there is any
inconsistency between this Patent Security Agreement and the Security Agreement,
the Security Agreement shall control.
5.    COUNTERPARTS. This Patent Security Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Patent
Security Agreement. Delivery of an executed counterpart of a signature page of
this Security Agreement by telecopy, e-mailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Security
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Security Agreement and the transactions contemplated hereby shall be deemed
to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act. This Patent Security Agreement is a Loan Document.
6.    CHOICE OF LAW. THIS PATENT SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


2

--------------------------------------------------------------------------------




7.    MISCELLANEOUS. THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CONSENT TO JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN
SECTIONS 8.17 AND 8.18 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[Signature Page Follows]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:

FARMER BROS. CO.


By:            
Name:
Title:
BOYD ASSETS CO.


By:             
Name:    
Title:        
CHINA MIST BRANDS, INC.


By:             
Name:    
Title:        
COFFEE BEAN INTERNATIONAL, INC.


By:            
Name:
Title:
FBC FINANCE COMPANY


By:            
Name:
Title:
COFFEE BEAN HOLDING CO., INC.


By:            
Name:
Title:




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.


By:            
Name:
Title:








--------------------------------------------------------------------------------





SCHEDULE I
to
PATENT SECURITY AGREEMENT
Patents
Name of Grantor
Title
Patent Number
Issue Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Patent Applications
Name of Grantor
Title
Application Number
Filing Date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 













--------------------------------------------------------------------------------





EXHIBIT L
FORM OF TRADEMARK SECURITY AGREEMENT
(see attached)








--------------------------------------------------------------------------------





EXECUTION VERSION
TRADEMARK SECURITY AGREEMENT
This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
as of ______, 20__, by and among FARMER BROS. CO., a Delaware corporation (the
“Borrower”), BOYD ASSETS CO., a Delaware corporation (“Boyd Assets”), CHINA MIST
BRANDS, INC., a Delaware corporation (“China Mist”), COFFEE BEAN INTERNATIONAL,
INC., an Oregon corporation (“Coffee Bean”), FBC FINANCE COMPANY, a California
corporation (“FBC”), and COFFEE BEAN HOLDING CO., INC., a Delaware corporation
(“Coffee Bean Holdings”, and together with the Borrower, Boyd Assets, China
Mist, Coffee Bean, and FBC, each an “Initial Grantor”; the Initial Grantors,
together with any additional Subsidiaries, whether now existing or hereafter
formed or acquired which become parties to the Security Agreement from time to
time, in accordance with the terms of the Credit Agreement (as defined below),
by executing a Security Agreement Supplement, collectively, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) for itself and for the Secured Parties (as defined in
the Credit Agreement identified below).
W I T N E S S E T H:
WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of November 6, 2018 (as amended, restated, amended and restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”), by and among
the Grantors, the Administrative Agent and the Lenders, the Lenders have agreed
to make certain financial accommodations available to the Borrower from time to
time pursuant to the terms and conditions thereof; and
WHEREAS, the Lenders are willing to make the financial accommodations to the
Borrower as provided for in the Credit Agreement, but only upon the condition,
among others, that the Grantors shall have executed and delivered to the
Administrative Agent, on behalf of the Secured Parties, that certain Amended and
Restated Pledge and Security Agreement, dated as of November 6, 2018 (including
all exhibits thereto, as from time to time amended, restated, amended and
restated, supplemented or otherwise modified, the “Security Agreement”);
WHEREAS, pursuant to the Security Agreement, each Grantor pledged and granted to
the Administrative Agent, for the benefit of the Secured Parties, a security
interest in the Trademark Collateral (as defined below); and
WHEREAS, pursuant to the Security Agreement, each Grantor has agreed to execute
and deliver this Trademark Security Agreement in order to record the security
interest granted to the Administrative Agent, for the benefit of the Secured
Parties, with the United States Patent and Trademark Office;
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:
1.    DEFINED TERMS. All initially capitalized terms used but not otherwise
defined herein have the meanings given to them in the Security Agreement or, if
not defined therein, in the Credit Agreement.
2.    GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
pledges, collaterally assigns and grants to the Administrative Agent, on behalf
of the Secured Parties, to secure the prompt and complete payment and
performance of the Secured Obligations, a security interest (referred to in this
Trademark Security Agreement as the “Security Interest”) in all of such
Grantor’s right,


1

--------------------------------------------------------------------------------




title and interest in, to and under the following, whether now owned or
hereafter acquired or arising (collectively, the “Trademark Collateral”):
(a)    all of its trademarks and service mark registrations and applications for
registration thereof listed on Schedule I;
(b)    all renewals of the foregoing;
(c)    all goodwill of the business connected with the use of, and symbolized
by, the foregoing;
(d)    all rights to sue for past, present, and future infringements thereof;
and
(e)    all products and proceeds (as that term is defined in the UCC) of the
foregoing, including all income, royalties, damages, claims and payments now or
hereafter due or payable under and with respect thereto, including damages and
payments for past and future infringements thereof.
3.    SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and
the Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by any Grantor to the Secured Parties, whether or not they are
unenforceable or not allowable due to the existence of an insolvency proceeding
involving any Grantor.
4.    SECURITY AGREEMENT. The Security Interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interests granted to the Administrative Agent, on behalf of the Secured Parties,
pursuant to the Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of the Administrative Agent with respect to the
Security Interest in the Trademark Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
Security Agreement, the Security Agreement shall control.
5.    RESERVED.
6.    COUNTERPARTS. This Trademark Security Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Trademark Security Agreement. Delivery of an executed counterpart of a signature
page of this Security Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Security Agreement. The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Security Agreement and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. This Trademark Security Agreement is a
Loan Document.


2

--------------------------------------------------------------------------------




7.    CHOICE OF LAW. THIS TRADEMARK SECURITY AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
8.    MISCELLANEOUS. THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE
PROVISIONS REGARDING CONSENT TO JURISDICTION AND JURY TRIAL WAIVER SET FORTH IN
SECTIONS 8.17 AND 8.18 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE
INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.
[Signature Page Follows]






3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.
GRANTORS:

FARMER BROS. CO.


By:            
Name:
Title:
BOYD ASSETS CO.


By:             
Name:    
Title:        
CHINA MIST BRANDS, INC.


By:             
Name:    
Title:        
COFFEE BEAN INTERNATIONAL, INC.


By:            
Name:
Title:
FBC FINANCE COMPANY


By:            
Name:
Title:
COFFEE BEAN HOLDING CO., INC.


By:            
Name:
Title:




--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:

JPMORGAN CHASE BANK, N.A.


By:            
Name:
Title:








--------------------------------------------------------------------------------





SCHEDULE I
TO
TRADEMARK SECURITY AGREEMENT
U.S. TRADEMARK REGISTRATIONS AND APPLICATIONS
Owner: [NAME OF GRANTOR]
Mark
Class
App. No.
App. Date
Reg. No.
Reg. Date
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------





ANNEX I
to
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
Reference is hereby made to the Amended and Restated Pledge and Security
Agreement (as amended, restated, supplemented or otherwise modified from time to
time, the “Security Agreement”), dated as of November 6, 2018, made by each of
Farmer Bros. Co., a Delaware corporation (the “Borrower”), Boyd Assets Co., a
Delaware corporation (“Boyd Assets”), China Mist Brands, Inc., a Delaware
corporation (“China Mist”), Coffee Bean International, Inc., an Oregon
corporation (“Coffee Bean”), FBC Finance Company, a California corporation
(“FBC”), and Coffee Bean Holding Co., Inc., a Delaware corporation (“Coffee Bean
Holdings”, and together with the Borrower, Boyd Assets, China Mist, Coffee Bean,
and FBC, each an “Initial Grantor”; the Initial Grantors, together with any
additional Subsidiaries, including the undersigned, which become parties thereto
by executing a Supplement in substantially the form hereof, the “Grantors”), in
favor of the Administrative Agent. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Security Agreement.
By its execution below, the undersigned, [NAME OF NEW GRANTOR], a [__________]
[corporation/limited liability company/limited partnership] (the “New Grantor”)
agrees to become, and does hereby become, a Grantor under the Security Agreement
and agrees to be bound by the Security Agreement as if originally a party
thereto. The New Grantor hereby collaterally assigns and pledges to the
Administrative Agent for the benefit of the Secured Parties, and grants to the
Administrative Agent for the benefit of the Secured Parties, a security interest
in all of the New Grantor’s right, title and interest in and to the Collateral,
whether now owned or hereafter acquired, to secure the prompt and complete
payment and performance of the Secured Obligations. For the avoidance of doubt,
the grant of a security interest herein shall not be deemed to be an assignment
of intellectual property rights owned by the New Grantor.
By its execution below, the undersigned represents and warrants as to itself
that all of the representations and warranties contained in the Agreement are
true and correct in all respects as of the date hereof. The New Grantor
represents and warrants that the supplements to the Exhibits to the Security
Agreement attached hereto are true and correct in all respects and that such
supplements set forth all information required to be scheduled under the
Security Agreement with respect to the New Grantor. The New Grantor shall take
all steps necessary and required under the Security Agreement to perfect, in
favor of the Administrative Agent, a first-priority security interest in and
lien against the New Grantor’s Collateral.
THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the New Grantor has executed and delivered this Security
Agreement Supplement as of this ___________ day of ____________, 20__.


[NAME OF NEW GRANTOR]


By:__________________________
Title:_________________________




